Exhibit 10.72

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. SUCH PORTIONS ARE DESIGNATED “***”.

THIS SUPPLY AGREEMENT (“Agreement”), is effective as of the 1st day of August,
2012 (the “Effective Date”), between Ashland Consumer Markets, a commercial
business unit of Ashland Inc., a Kentucky corporation, with a mailing address of
P. O. Box 14000, Lexington, Kentucky 40512, Attention: Vice President National
Accounts, (“ACM”), and Monro Service Corporation (“CUSTOMER”), a Delaware
corporation, with a mailing address of 200 Holleder Parkway, Rochester, NY
14615.

W I T N E S S E T H:

WHEREAS, the Customer purchases and supplies all of the products used at the
retail locations operated by Monro Muffler Brake, Inc. (“Monro”), all of which
are identified on the attached Schedule A, which Schedule will be amended from
time to time to reflect locations opened, acquired or closed by Monro during the
term hereof (the “Monro Locations”);

IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH IN THIS AGREEMENT, and other
good, valuable and sufficient consideration, the receipt and adequacy of which
are hereby acknowledged, ACM hereby agrees to sell and deliver, and CUSTOMER
hereby agrees to purchase, receive and pay for, the Valvoline® products
described below for use at the Monro Locations on the following terms and
conditions:

1. TERM. This Agreement shall be in effect for a term from August 1, 2012
through July 31, 2017. CUSTOMER expressly agrees that the consideration for this
Agreement is independent of any other agreement between CUSTOMER and ACM. This
Agreement shall remain in effect unless terminated pursuant to the provisions
hereof regardless of the termination or expiration of any other agreement
between CUSTOMER and ACM.

2. PRIOR AGREEMENTS, RIGHTS AND OBLIGATIONS. This Agreement supersedes in its
entirety the original Supply Agreement, dated as of December 1, 2010 (“2010
Agreement” or “Original Agreement”), by and between CUSTOMER and ACM.

For all amounts owed by ACM to CUSTOMER pursuant to the Original Agreement,
CUSTOMER shall receive, no later than November 15, 2012, one or more credit
memos (with reasonable back-up documentation to support such calculation) from
ACM to be used by CUSTOMER against any balance owed.

3. PRODUCTS. ACM shall sell and deliver, and CUSTOMER shall purchase, pay and
provide safe access for the delivery of the following VALVOLINE® products
(“Products”):

 

  (i)

Valvoline® motor oils, greases and other lubricants; and

 

  (ii)

Valvoline® Professional Series products (as now or hereinafter constituted).

CUSTOMER shall exclusively use and sell the Products at the Monro Locations;
provided, however, that CUSTOMER shall be permitted, during the term hereof, and
in its sole discretion, to purchase any or all oil filters and air filters from
a foreign (non-domestic) supply source.



--------------------------------------------------------------------------------

4. PRICE/PAYMENT.

 

  (i) As of the Effective Date of this Agreement, CUSTOMER shall begin paying
ACM the applicable “Invoice” amounts for the Products, as outlined in Schedule B
attached hereto (the “Invoice Amounts”).

 

  (ii) Thereafter, price adjustments to the Invoice Amounts shall follow the
guidelines established on Schedule C.

 

  (iii) CUSTOMER agrees to negotiate *** prices with ACM, and make appropriate
adjustments according to the price adjustment timing outlined in Schedule C.

 

  (iv) CUSTOMER is responsible for payment of all applicable taxes, fees and
other government-imposed charges, whether or not included in such prices. If
compliance with law prevents ACM from charging or CUSTOMER from paying the price
provided in this Agreement, any resulting failure to perform shall be excused
pursuant to Section 6 hereof. Each delivery hereunder shall be considered a
separate sale.

5. PRODUCT IDENTIFICATION. ACM shall have the right at any time to change or
discontinue use of any trademark, service mark, grade designation, trade dress,
trade name or other indication of source of origin (“Marks”) under which the
Products are sold. If ACM discontinues the use of any Mark which the CUSTOMER,
in its sole discretion, deems as being detrimental to its on-going business, the
CUSTOMER shall have the right to terminate this Agreement under the conditions
outlined below. CUSTOMER shall use its best efforts to maintain the quality,
good name and reputation of ACM and the Products. Only the Products shall be
stored or sold using any equipment or container which bears the Marks. ACM
grants to CUSTOMER a license to use the Marks only to identify the Products, and
store and advertise the Products. CUSTOMER shall not alter in composition,
co-mingle with products from other sources, or otherwise adulterate the
Products. CUSTOMER shall not bring or cause to be brought any proceedings,
either administrative or judicial in nature, contesting ACM’s ownership of
rights to, or registrations of the Marks.

6. FORCE MAJEURE. The parties to this Agreement shall not be responsible for any
delay or failure to perform under this Agreement (other than to make payments
when due hereunder) if delayed or prevented from performing by act of God;
transportation difficulty; strike or other industrial disturbance; any law,
regulation, ruling, order or action of any governmental authority; any
allocation or shortage of product, as determined by ACM in its sole discretion;
or any other cause or causes beyond such party’s reasonable control whether
similar or dissimilar to those stated above. It is specifically acknowledged
that any amount of Product that ACM fails to provide to CUSTOMER pursuant to the
terms of this Section will be credited towards this Agreement.

7. COMPLIANCE WITH LAWS/TAXES. CUSTOMER shall, at its own expense, (i) comply
with all applicable laws, regulations, rulings and orders, including without
limitation those relating to taxation, workers’ compensation, and environmental
protection; and (ii) obtain all necessary licenses and permits for the purchase
and sale of the Products.

8. ACM’S RIGHT TO INSPECT. ACM, or its authorized agents, shall have the right,
but not the obligation, to inspect CUSTOMER’s premises, sample, monitor or test
any motor oil, grease or filter offered for sale, and to inspect or test any
tank, line, pump, dispenser, or other operating equipment, including without
limitation equipment owned by CUSTOMER, used at CUSTOMER’s premises bearing the
Marks, or being represented to contain the Products, at any time during business
hours. ACM shall provide CUSTOMER with reasonable advance notice of intent to
inspect.



--------------------------------------------------------------------------------

9. TERMINATION; REMEDIES. This Agreement may be terminated only by mutual
consent of the parties in writing or if any one or more of the following events
occur (and excluding the provisions of Section 12, which section shall stand on
its own) during the term of this Agreement:

 

  (i) by ACM if CUSTOMER defaults in the performance of or breaches any
provision of Section 5 of this Agreement and fails to cure such default within
fifteen (15) days after written notice of breach;

 

  (ii) by ACM or CUSTOMER, as the case may be, if any payment due hereunder is
unpaid when due and remains unresolved for thirty (30) days after written notice
from ACM to CUSTOMER or CUSTOMER to ACM, as the case may be;

 

  (iii) by either party if the other party materially defaults in the
performance of or breaches any other provision of this Agreement and does not
cure the same within thirty (30) days after notice of such default or breach;

 

  (iv) by either party if, with respect to the other party, any proceeding in
bankruptcy is filed, or any order for relief in bankruptcy is issued, by or
against either party, or if a receiver for either party or the Premises is
appointed in any suit or proceeding brought by or against either party, or if
there is an assignment by either party for the benefit of that party’s
creditor(s);

 

  (v) by CUSTOMER if ACM is acquired, either directly or indirectly, through the
sale of assets, merger, or otherwise; or

 

  (vi) by ACM if the CUSTOMER is acquired, either directly or indirectly,
through the sale of assets, merger, or otherwise.

Upon the early termination of this Agreement under the terms of Section 9 hereof
(the “Early Termination”), all amounts due and owing to either party, including,
but not limited to any credits to CUSTOMER calculated in accordance with
Section 11 hereof and Schedules B and C attached hereto, shall be calculated and
paid or issued, as the case may be, pro rata to the effective date of such Early
Termination. Nothing contained herein shall be deemed to limit or otherwise
restrict any right, power, or remedy of either party. All rights, powers, and
remedies shall be cumulative and concurrent and the exercise of one or more
rights, powers or remedies existing under this Agreement or now or hereafter
existing at law or in equity, shall not preclude the subsequent exercise by
either party of any other right, power or remedy.

In the event that a change of control of ACM shall result in a party, person or
corporate entity controlling a majority share of ACM and such party, person or
corporate entity shall be a citizen of, or based in, a country which is, or
becomes, listed on the United States of America’s Department of State’s Office
of Defense Trade Control’s Embargo Reference Chart, the CUSTOMER shall have the
immediate right to terminate this agreement without penalty, assessment of
liquidated damages or prior notification.

10. NOTICE. Any written notice required or permitted to be given under this
Agreement shall be sufficient for all purposes hereunder if in writing and
personally delivered or sent by any means providing for return receipt to the
address provided for the party in question in the heading of this Agreement. Any
party may change the mailing address or other information provided for it in the
heading hereof by written notice given in accordance with this Section 10.

11. PROMOTIONAL AND MARKETING SUPPORT.

 

  (i) For each annual period during the Term of the Agreement, ACM agrees to
provide a credit (the “Development Credit”) to CUSTOMER, of *** for each gallon
of Products specifically identified on Schedule B purchased by CUSTOMER during
such annual period.



--------------------------------------------------------------------------------

  (ii) In consideration of continuing as the exclusive supplier to CUSTOMER of
the Products listed in Section 3(i) of the Agreement, ACM agrees to provide a
monthly promotional credit to CUSTOMER calculated as the “Promotional Amount”
for each applicable Product Item, as set forth on Schedule B to the Agreement,
multiplied by the number of gallons of such Product Item purchased during the
preceding calendar month of the Agreement (in the aggregate, for all applicable
units during any calendar month, the “Promotional Credit”). Each Promotional
Credit shall be issued by ACM to CUSTOMER via credit memo (with reasonable
back-up to support the calculation) no later than forty-five (45) days after the
applicable calendar month-end, which credit memo may be used by CUSTOMER against
any balance owed to ACM; provided, however that the credit memo issued for the
Promotional Credit calculated for the months of August and September 2012 shall
be issued no later than November 15, 2012.

 

  (iii) The Promotional Amounts for all applicable Product Items listed on
Schedule B shall be increased by the amount set forth in the following table,
upon CUSTOMER’s attainment of the specified volume levels (calculated during the
term hereof on a trailing twelve (12) month calendar basis):

 

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** gallons

     ***   

*** or more gallons

     ***   

 

  (iv) In addition, the Promotional Amounts for all applicable Product Items
listed on Schedule B shall be increased by the amount set forth in the following
table, upon CUSTOMER’s attainment of the specified assortment mix of premium
(synthetic blend and full synthetic) lubricants as a percentage of all
lubricants purchased hereunder (calculated during the term hereof on a trailing
twelve (12) month calendar basis):

 

*** premium

     ***   

*** premium

     ***   

*** premium

     ***   

*** premium

     ***   

*** premium

     ***   

*** premium

     ***   

*** premium or higher

     ***   

 

  (v) In consideration of continuing as the exclusive supplier to CUSTOMER of
the Products listed in Section 3 of the Agreement, ACM agrees to provide a
one-time credit to CUSTOMER of *** no later than December 1, 2012.



--------------------------------------------------------------------------------

12. FREIGHT. ACM agrees to deliver product to the CUSTOMER at up to five
(5) warehouse destinations, freight prepaid, FOB the CUSTOMER’s receipt address
for regular stock orders meeting prepaid shipment minimums. Freight will be
prepaid on orders of *** units or more. For orders less than *** units, freight
will be added to the bottom of the invoice. ACM agrees to allow the CUSTOMER to
transport orders from the ACM’s designated shipping/receiving point. If CUSTOMER
shall transport from ACM, ACM will issue a credit to the CUSTOMER equaling the
prevailing freight charge of ACM’s preferred motor carrier.

13. TURN TIME. Except for events of force majeure contemplated by Section 6, all
orders will be shipped within five (5) working days from receipt of order.

14. STOCK ADJUSTMENT. Annual obsolescence stock return for filter product will
be allowed in the amount of *** of the previous year’s purchases. No handling
charge will be assessed for goods in salable condition. Salable condition is
defined as packaging that is clean and free of all pricing stickers, marks,
scratches, and in good physical condition.

15. PRODUCT DEFECT/WARRANTY.

 

  A. ACM shall be liable for any filter warranty claims by CUSTOMER or others
arising from CUSTOMER’S use of oil or air filters obtained through ACM, whether
under this Agreement, or any preceding Agreement(s).

 

  B. The remedy set forth in Section 16.A is CUSTOMER’s exclusive remedy with
respect to filter warranty claims on the Products.

16. ETHICAL BUSINESS PRACTICE. Through an adherence to the provisions of
CUSTOMER’S “Code of Ethics” and the “Business Responsibilities of an Ashland
Employee”, all employees of Customer and ACM, respectively, are required to
maintain the highest standards of honesty, integrity and trustworthiness. As
such, both parties’ affirm that they will conduct themselves, with respect to
this Agreement, in accordance with these applicable standards.

17. PRODUCT CATALOGS. ACM agrees to provide complete and accurate filter catalog
information to CUSTOMER. All electronic data must be supplied in the
then-current format specified by the Automotive Aftermarket Industry Association
(“AAIA”).

 

  A. ACM shall facilitate the delivery of electronic information providing
filter coverage for a minimum of 95% of all vehicles serviced by CUSTOMER during
the current and preceding twenty (20) years;

 

  B. Electronic information shall be provided at least semi-annually, and
provided in its entirety;

 

  C. Electronic information shall provide the correct ACM part information for
the specific vehicle application as well as ACM’s chosen manufacturer’s part
information, without regard to CUSTOMER’S decision to stock such part; and

 

  D. ACM shall provide, upon release of same, a quantity of each catalog,
specification guide or other such media, in an amount sufficient to supply each
location operated or managed by CUSTOMER.

 

  E. ACM will reimburse CUSTOMER for the cost of an electronic subscription to
***.

Failure to provide catalog information as outlined above will result in CUSTOMER
obtaining the electronic information and/or print catalog editions in a manner
most expeditious and beneficial to CUSTOMER. ACM agrees to reimburse CUSTOMER
for any and all costs associated with having to obtain catalog information from
alternate source(s), not to exceed ***.



--------------------------------------------------------------------------------

18. LIQUIDATED DAMAGES. In the event that this Agreement is terminated by
CUSTOMER without cause (and excluding reasons set forth and described in
Section 9, CUSTOMER shall pay to ACM as liquidated damages (and not as a
penalty) an amount as outlined below. The entire amount of such liquidated
damages shall be paid to ACM within thirty (30) days of the effective date of
the termination of this Agreement. The sum of the liquidated damages shall be
calculated at the rate of ***.

This provision shall not be construed as a waiver by ACM of any other damages to
which it may be entitled as a result of such early termination and/or breach of
this Agreement by CUSTOMER.

19. PRICING ON NEW PRODUCTS. In the event Valvoline introduces new products
(“New Products”) to its product line during the Term of this Agreement, based
upon *** ACM agrees that CUSTOMER’s pricing on the New Products will be subject
to *** on the New Products as provided for in this Agreement.

20. INDEPENDENT CONTRACTOR. The business conducted by CUSTOMER at CUSTOMER’s
premises shall be the independent business of CUSTOMER, and the entire control
and direction of the activities of such business shall be and remain with
CUSTOMER. CUSTOMER shall not be the employee or agent of ACM, and CUSTOMER shall
make no representation to the contrary.

21. TIME OF THE ESSENCE/WAIVER. In performing all obligations under this
Agreement, time is of the essence. The failure of any party hereto to exercise
any right such party may have with respect to breach of any provision of this
Agreement shall not impair or be deemed a waiver of such party’s rights with
respect to any continuing or subsequent breach of the same or any other
provision of this Agreement.

22. EXECUTION AND ACCEPTANCE. This Agreement or any modification hereof shall
not be binding upon ACM until it has been duly accepted by ACM, as evidenced by
the signature of one of ACM’s authorized officers or representatives in ACM’s
Lexington, Kentucky offices, with an executed counterpart delivered to CUSTOMER.
Commencement of business between the parties prior to such acceptance, signature
and delivery of a counterpart shall not be construed as a waiver by ACM of this
condition.

23. ENTIRETY OF CONTRACT. This writing is intended by the parties as the final,
complete and exclusive statement of the terms, conditions and specifications of
their agreement and is intended to supersede all previous oral or written
agreements and understandings between the parties relating to its specific
subject matter. No employee or agent of ACM has authority to make any statement,
representation, promise or agreement not contained in this Agreement. No prior
stipulation, agreement, understanding or course of dealing between the parties
or their agents with respect to the subject matter of this Agreement shall be
valid or enforceable unless embodied in this Agreement. No amendment,
modification or waiver of any provision of this Agreement shall be valid or
enforceable unless in writing and signed by all parties to this Agreement. This
Agreement shall supersede, and shall not be modified or amended in any way by
the terms of, any purchase order which may be issued by CUSTOMER for the
purchase of product hereunder.

24. SEVERABILITY. If any provision of this Agreement or the application of any
such provision to any person or circumstance is held invalid, the application of
such provision to any other person or circumstance and the remainder of this
Agreement will not be affected thereby and will remain in full effect.

25. GOVERNING LAW. THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AND SHALL BE
DEEMED TO HAVE BEEN MADE AT ROCHESTER, NEW YORK. Any dispute, claim or
controversy arising out of or related to this Agreement (or any of the
Agreements attached hereto as exhibits) or breach, termination or validity
thereof, may be, by mutual consent of the parties, settled by arbitration
conducted expeditiously in accordance with the commercial Arbitration Rules of
the American Arbitration



--------------------------------------------------------------------------------

Association (“AAA”). Within ten (10) business days of the filing of arbitration,
the parties shall select a sole independent and impartial arbitrator in
accordance with such Rules. If the parties mutually agree to arbitration, but
are unable to agree upon an arbitrator within such period, the AAA will appoint
an arbitrator on the eleventh (11th) day, which arbitrator shall be experienced
in commercial matters. The arbitrator will issue findings of fact and
conclusions of law to support his/her opinion and is not empowered to award
damages in excess of compensatory damages. The place of arbitration shall be
Rochester, New York. Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof. Notwithstanding any of the
foregoing, either party may seek remedies through the courts, including, without
limitation, injunctive relief, prior and without prejudice to arbitration in
accordance with this provision. THE PARTIES HEREBY WAIVE ANY AND ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING DIRECTLY OR INDIRECTLY
HEREUNDER.

Notwithstanding anything contained in this Agreement, ACM shall not be liable in
any arbitration, litigation or other proceeding for anything other than actual,
compensatory damages.

26. RENEWABILITY. This Agreement has an established term and shall not
automatically renew upon its expiration. If mutually desired, the Parties agree
to terminate this agreement and replace it with another Agreement prior to the
expiration of the established term of this Agreement.

IN WITNESS WHEREOF, the parties hereto have set their hands as of the 9th day of
November, 2012.

 

Monro Service Corporation    

Ashland Consumer Markets, a

Commercial Business Unit of Ashland Inc

By:   /s/ David M. Baier     By:   /s/ Thomas A. Gerrald Print Name:   David M.
Baier     Print Name:   Thomas A. Gerrald III Title:   President     Title:  
Vice President



--------------------------------------------------------------------------------

Valvoline Supply Agreement

Schedule A

 

Shop

  

Address

  

City

  

State

  

Zip

  

Phone

  

Brand

77    451 Memorial Drive    Chicopee    MA    01020    (413) 594-9161    Monro
994    572 Holyoke St    Ludlow    MA    01056    (413) 583-6872    Tire
Warehouse 189    326 King Street    Northampton    MA    01060    (413) 586-3266
   Monro 524    950 Memorial Avenue    W. Springfield    MA    01089    (413)
737-3249    Monro 956    818 Memorial Ave    W Springfield    MA    01089   
(413) 732-9787    Tire Warehouse 71    1971 Boston Road    Wilbraham    MA   
01095    (413) 543-8027    Monro 219    6 Cheshire Road    Pittsfield    MA   
01201    (413) 448-2535    Monro 998    316 W Housatonic St    Pittsfield    MA
   01201    (413) 442-9810    Tire Warehouse 359    514 Pittsfield Road    Lenox
   MA    01240    (413) 442-6426    Monro 148    211 State Road    North Adams
   MA    01247    (413) 664-0306    Monro 799    265 Summer Street    Fitchburg
   MA    01420    (978) 342-8290    Monro 999    212 Bemis Rd    Fitchburg    MA
   01420    (978) 345-7335    Tire Warehouse 997    658 Pearl St    Gardner   
MA    01440    (978) 630-4405    Tire Warehouse 1134    45 North Main Street   
Leominster    MA    01453    (978) 534-1100    Monro 639    115 Erdman Way   
Leominster    MA    01453    (978) 466-1345    Monro @ BJ’s 376    777
Washington Street    Auburn    MA    01501    (508) 721-9530    Monro @ BJ’s 433
   440A Southbridge Street    Auburn    MA    01501    (508) 832-9651    Monro
968    1136 Main St    Clinton    MA    01510    (978) 368-8452    Tire
Warehouse 304    511 East Main Street    Southbridge    MA    01550    (508)
764-4185    Monro 424    605 Park Avenue    Worcester    MA    01603    (508)
757-2334    Monro 440    420 Belmont Street    Worcester    MA    01604    (508)
755-9387    Monro 965    195 Grove St    Worcester    MA    01605    (508)
755-6682    Tire Warehouse 437    751 Worcester Road    Framingham    MA   
01701    (508) 875-7255    Monro 354    311 Eliot Street    Ashland    MA   
01721    (508) 231-0834    Monro 350    1194 Main Street    Haverhill    MA   
01830    (978) 372-7811    Monro 966    773 River St    Haverhill    MA    01832
   (978) 372-9946    Tire Warehouse 436    99 Winthrop Avenue    Lawrence    MA
   01843    (978) 688-2900    Monro 438    77 Chelmsford Street    Lowell    MA
   01851    (978) 458-8499    Monro 961    236 Chelmsford St    Lowell    MA   
01851    (978) 458-0707    Tire Warehouse 434    194 Endicott Street    Danvers
   MA    01923    (978) 777-3490    Monro 421    685 Providence Highway   
Dedham    MA    02026    (781) 329-6420    Monro 662    100 Corporate Drive   
Franklin    MA    02038    (508) 528-0467    Monro @ BJ’s 655    901 Technology
Center Drive    Stoughton    MA    02072    (781) 341-1932    Monro @ BJ’s 442
   1271 Dorchester Avenue    Dorchester    MA    02122    (617) 436-3151   
Monro 427    1576 Blue Hill Avenue    Mattapan    MA    02126    (617) 296-0400
   Monro 428    223 Washington Street    Somerville    MA    02143    (617)
625-7270    Monro 435    20 Revere Beach Parkway    Medford    MA    02155   
(781) 395-5305    Monro 443    500 Southern Artery    Quincy    MA    02169   
(617) 770-0155    Monro 449    706 Adams Street    Quincy    MA    02169   
(617) 472-0511    Monro 643    85 Cedar Street    Stoneham    MA    02180   
(781) 481-9106    Monro @ BJ’s 423    966 Commonwealth Avenue    Boston    MA   
02215    (617) 277-0674    Monro 439    642 Crescent Street    Brockton    MA   
02302    (508) 583-2835    Monro



--------------------------------------------------------------------------------

441    1335 Washington Street    Hanover    MA    02339    (781) 826-7341   
Monro 446    37 Main Street    Kingston    MA    02364    (781) 585-7507   
Monro 431    209 Lexington Street    Waltham    MA    02452    (781) 899-2040   
Monro 430    926 Boylston Street    Newton    MA    02461    (617) 527-7260   
Monro 429    390 Arsenal Street    Watertown    MA    02472    (617) 923-7766   
Monro 422    102 Falmouth Road    Hyannis    MA    02601    (508) 771-7702   
Monro 611    287 Washington Street    S. Attleboro    MA    02703    (508)
761-4434    Monro @ BJ’s 573    129 Rhode Island Avenue    Fall River    MA   
02724    (508) 676-3465    Monro 645    460 State Road    N. Dartmouth    MA   
02747    (508) 990-0094    Monro @ BJ’s 425    469 South Street West    Raynham
   MA    02767    (508) 823-2557    Monro 347    742 GAR Highway    Swansea   
MA    02777    (508) 679-5141    Monro 610    790 Centre of New England Blvd.   
Coventry    RI    02816    (401) 821-8500    Monro @ BJ’s 574    833 West Main
Road    Middletown    RI    02842    (401) 846-8550    Monro 580    1427 Newport
Avenue    Pawtucket    RI    02861    (401) 723-5810    Monro 579    645 Metacom
Avenue    Warren    RI    02885    (401) 247-0422    Monro 577    1640 Post Road
   Warwick    RI    02888    (401) 737-0480    Monro 578    449 Clinton Street
   Woonsocket    RI    02895    (401) 769-7672    Monro 969    401 Clinton
Street    Woonsocket    RI    02895    (401) 762-0115    Tire Warehouse 576   
62 Carpenter Street    Providence    RI    02903    (401) 751-6612    Monro 967
   852 Elmwood Ave    Providence    RI    02907    (401) 941-5858    Tire
Warehouse 575    930 Broadway    E. Providence    RI    02914    (401) 438-5895
   Monro 583    1400 Atwood Avenue    Johnston    RI    02919    (401) 942-2292
   Monro 970    1170 Oaklawn Avenue    Cranston    RI    02920    (401) 463-3177
   Tire Warehouse 313    107 Route 101A    Amherst    NH    03031    (603)
881-9447    Monro 1001    17 Tsienneto Road    Derry    NH    03038    (603)
421-1767    Tire Warehouse 973    548 Mast Road    Goffstown    NH    03045   
(603) 624-5135    Tire Warehouse 336    250 Lowell Road    Hudson    NH    03051
   (603) 598-8636    Monro 962    183 Lowell Rd    Hudson    NH    03051   
(603) 883-3199    Tire Warehouse 284    348 Daniel Webster Highway    Merrimack
   NH    03054    (603) 424-1432    Monro 614    70 Cluff Road    Salem    NH   
03079    (603) 893-9018    Monro @ BJ’s 964    960 Gold St    Manchester    NH
   03103    (603) 627-4566    Tire Warehouse 311    909 Hanover Street   
Manchester    NH    03104    (603) 645-6368    Monro 335    1323 Hooksett Road
   Hooksett    NH    03106    (603) 629-9210    Monro 228    936 Central Street
   Franklin    NH    03235    (603) 934-3314    Monro 963    113 Manchester St
   Concord    NH    03301    (603) 224-6661    Tire Warehouse 972    39
Fisherville Rd    Concord    NH    03303    (603) 226-0007    Tire Warehouse 954
   580 Main Street    Keene    NH    03431    (603) 352-7272    Cheshire Tire
988    492-B Main St    Keene    NH    03431    (603) 352-4925    Tire Warehouse
989    3 Mr Arthur Dr    W Chesterfield    NH    03466    (603) 256-8980    Tire
Warehouse 960    760 Meadow St    Littleton    NH    03561    (603) 444-3378   
Tire Warehouse 996    5 2nd St    Claremont    NH    03743    (603) 542-2316   
Tire Warehouse 992    35 Interchange Dr    West Lebanon    NH    03784    (603)
298-8849    Tire Warehouse 637    1801 Woodbury Avenue    Portsmouth    NH   
03801    (603) 433-6305    Monro @ BJ’s 987    20 Longmeadow Road    Portsmouth
   NH    03801    (603) 431-4177    Tire Warehouse 986    160 Epping Rd   
Exeter    NH    03833    (603) 778-1053    Tire Warehouse



--------------------------------------------------------------------------------

272    308 Lafayette Road    Hampton    NH    03842    (603) 926-4019    Monro
300    31 Waltons Way    Somersworth    NH    03878    (603) 740-9477    Monro
974    426 Route # 108    Somersworth    NH    03878    (603) 692-3605    Tire
Warehouse 241    40 Portsmouth Avenue    Stratham    NH    03885    (603)
778-7749    Monro 985    2239 Portland Rd    Arundel    ME    04046    (207)
985-0065    Tire Warehouse 796    1215-B Roosevelt Trail    Raymond    ME   
04071    (207) 655-2315    Monro 957    1215-A Roosevelt Trail    Raymond    ME
   04071    (207) 655-6985    Tire Warehouse 977    347 US Rt. #1    Scarborough
   ME    04074    (207) 883-5308    Tire Warehouse 975    24 Topsham Fair Mall
Drive    Topsham    ME    04086    (207) 725-7020    Tire Warehouse 699    731
U.S. Route One    Yarmouth    ME    04096    (207) 846-9018    Tire Warehouse
613    513 Warren Avenue    Portland    ME    04103    (207) 878-6577    Monro @
BJ’s 982    195 Riverside St    Portland    ME    04103    (207) 828-1622   
Tire Warehouse 984    19 Stevens Mills Rd    Auburn    ME    04210    (207)
786-7710    Tire Warehouse 978    1455 Lisbon St    Lewiston    ME    04240   
(207) 784-8218    Tire Warehouse 1037    91 Bangor Street    Augusta    ME   
04330    (207) 622-7656    Tire Warehouse 979    1108 Hammond St    Bangor    ME
   04401    (207) 942-0708    Tire Warehouse 976    589 Wilson St    Brewer   
ME    04412    (207) 989-1666    Tire Warehouse 980    156 Rideout St   
Waterville    ME    04901    (207) 873-3948    Tire Warehouse 981    152
Searsport Ave    Belfast    ME    04915    (207) 338-3733    Tire Warehouse 983
   15 Waterville Road    Skowhegan    ME    04976    (207) 858-0823    Tire
Warehouse 1000    240 Benmont Ave    Bennington    VT    05201    (802) 447-8521
   Tire Warehouse 991    919 Shelburne Rd    South Burlington    VT    05403   
(802) 863-4014    Tire Warehouse 246    114 Pearl Street    Essex Junction    VT
   05452    (802) 878-2677    Monro 995    1063 U.S. Route 302    Berlin    VT
   05641    (802) 476-4472    Tire Warehouse 990    121 S Main St    Rutland   
VT    05701    (802) 773-7488    Tire Warehouse 92    656 Farmington Avenue   
Bristol    CT    06010    (860) 582-3197    Monro 670    211 Albany Turnpike,
P.O. Box 448    Canton    CT    06019    (860) 693-8405    Monro 196    3000
Main Street    Glastonbury    CT    06033    (860) 633-0570    Monro 514    325
Broad Street    Manchester    CT    06040    (860) 646-7653    Monro 334    963
West Main Street    New Britain    CT    06053    (860) 826-8678    Monro 515   
615 Hartford Road    New Britain    CT    06053    (860) 224-4493    Monro 192
   548 Talcottville Road    Vernon    CT    06066    (860) 871-6955    Monro 295
   2009 Silas Deane Highway    Rocky Hill    CT    06067    (860) 257-9414   
Monro 230    60 Freshwater Blvd.    Enfield    CT    06082    (860) 741-5158   
Monro 308    200 New Hartford Road    Winsted    CT    06098    (860) 738-1336
   Monro 510    330 Prospect Avenue (2135 Park Street)    Hartford    CT   
06106    (860) 233-8273    Monro 513    3334 Berlin Turnpike    Newington    CT
   06111    (860) 666-7778    Monro 521    431 Main Street    E. Hartford    CT
   06118    (860) 569-7037    Monro 194    317 N. Frontage Road    New London   
CT    06320    (860) 440-3772    Monro 207    557 W. Main Street    Norwich   
CT    06360    (860) 886-8266    Monro 349    885 South Main Street    Cheshire
   CT    06410    (203) 272-5660    Monro 152    240 East Main Street    Clinton
   CT    06413    (860) 669-1975    Monro 248    56 Division Street    Derby   
CT    06418    (203) 735-7101    Monro 607    556 Boston Post Road    Guilford
   CT    06437    (203) 458-1658    Monro 205    1043 Bridgeport Avenue   
Milford    CT    06460    (203) 874-0352    Monro 213    901 Boston Post Road   
Old Saybrook    CT    06475    (860) 388-1016    Monro



--------------------------------------------------------------------------------

508    445 Queen Street    Southington    CT    06489    (860) 628-9488    Monro
156    918 N. Colony Road    Wallingford    CT    06492    (203) 269-3301   
Monro 171    789 Foxon Road    E. Haven    CT    06512    (203) 469-2422   
Monro 516    1941 Dixwell Avenue    Hamden    CT    06514    (203) 287-0343   
Monro 185    1177 Orange Avenue (Route 1)    West Haven    CT    06516    (203)
937-8338    Monro 195    62 Skiff Street    Hamden    CT    06517    (203)
248-4786    Monro 296    201 Amity Road    Woodbridge    CT    06525    (203)
389-9770    Monro 517    649 West Main Street    Waterbury    CT    06702   
(203) 755-9644    Monro 511    1040 Wolcott Road    Waterbury    CT    06716   
(203) 755-5501    Monro 200    774 Rubber Avenue    Naugatuck    CT    06770   
(203) 729-0038    Monro 163    150 Danbury Road    New Milford    CT    06776   
(860) 354-1233    Monro 178    984 Main Street (Route 63)    Watertown    CT   
06795    (860) 945-6537    Monro 98    26A Newtown Road (Route 6)    Danbury   
CT    06810    (203) 730-9905    Monro 160    41 Lake Avenue Extension   
Danbury    CT    06811    (203) 792-9440    Monro 522    280 Westport Avenue   
Norwalk    CT    06851    (203) 847-6305    Monro 528    269 Central Avenue   
E. Orange    NJ    07018    (973) 674-5333    Monro 1009    2250 Morris Avenue
   Union    NJ    07083    (908) 687-2917    Mr. Tire 1007    424 Shrewsbury Ave
   Tinton Falls    NJ    07701    (732) 747-3404    Mr. Tire 1008    Route 9
South & Symes Road    Manalapan    NJ    07726    (732) 431-5552    Mr. Tire
1011    1030 Highway 35    Middletown    NJ    07748    (732) 671-2415    Mr.
Tire 1016    286 Route 206 South    Flanders    NJ    07836    (973) 252-7444   
Mr. Tire 548    300 Haddonfield Road    Cherry Hill    NJ    08002    (856)
665-3790    Monro 681    328 Haddonfield Road    Cherry Hill    NJ    08002   
(856) 486-4430    Mr. Tire 551    5300 Route 42    Turnersville    NJ    08012
   (856) 227-3700    Monro 1018    1701 Burlington-Mount Holly Rd    Burlington
   NJ    08016    (609) 387-2323    Mr. Tire 286    1351 Blackwood-Clementon
Road    Clementon    NJ    08021    (856) 309-1264    Mr. Tire 1025    74 Route
73 North    Voorhees    NJ    08043    (856) 768-3999    Mr. Tire 1026    605
Haddonfield-Berlin Rd    Voorhees    NJ    08043    (856) 216-1555    Mr. Tire
279    9 Collins Road    Maple Shade    NJ    08052    (856) 439-1050    Mr.
Tire 343    181 Route 70    Medford    NJ    08055    (609) 654-9781    Monro
1022    400 W. Route 38, Unit 900    Moorestown    NJ    08057    (856) 235-0050
   Mr. Tire 262    520 High Street    Mount Holly    NJ    08060    (609)
261-1180    Monro 549    409 White Horse Pike    Stratford    NJ    08084   
(856) 627-8700    Monro 345    2084 North Black Horse Pike    Williamstown    NJ
   08094    (856) 875-9332    Monro 258    526 Mantua Avenue    Woodbury    NJ
   08096    (856) 251-1976    Monro 678    832 Mantua Pike    Woodbury    NJ   
08097    (856) 845-4350    Mr. Tire 217    401 White Horse Pike    Oaklyn    NJ
   08107    (856) 869-0322    Mr. Tire 1020    918 White Horse Pike    Absecon
   NJ    08201    (609) 646-3462    Mr. Tire 379    3109 Hingston Avenue    Egg
Harbor TWP    NJ    08234    (609) 569-7979    Monro 1021    1086 Route 47 South
   Rio Grande    NJ    08242    (609) 886-1116    Mr. Tire 390    1061 N. Pearl
Street    Bridgeton    NJ    08302    (856) 451-7611    Monro 650    3849 S.
Delsea Drive, Suite 2500    Vineland    NJ    08360    (856) 293-7397    Monro @
BJ’s 1015    1225 State Road    Princeton    NJ    08540    (609) 921-8510   
Mr. Tire 1012    1614 South Olden Ave    Trenton    NJ    08610    (609)
588-0001    Mr. Tire 1006    871 Route 33    Hamilton Square    NJ    08619   
(609) 586-7771    Mr. Tire 550    1832 North Olden Avenue    Trenton    NJ   
08638    (609) 771-8131    Monro



--------------------------------------------------------------------------------

381    1769 Kuser Road    Hamilton    NJ    08690    (609) 581-8014    Monro
1028    2023 Highway 9    Lakewood    NJ    08701    (732) 367-2200    Mr. Tire
1014    1059 Cedar Bridge Ave    Brick    NJ    08723    (732) 477-3480    Mr.
Tire 525    1090 Route 18    E. Brunswick    NJ    08816    (732) 238-4220   
Monro 1013    355 Route 18 South    East Brunswick    NJ    08816    (732)
238-1220    Mr. Tire 1010    521 Stelton Rd    Piscataway    NJ    08854   
(732) 424-9770    Mr. Tire 1024    1209 Highway 9 North    Old Bridge    NJ   
08857    (732) 721-8900    Mr. Tire 1027    3 Frelinghuysen Ave    Raritan    NJ
   08869    (908) 725-3244    Mr. Tire 1023    557 Milltown Road    North
Brunswick    NJ    08902    (732) 828-3877    Mr. Tire 155    78 Brookside
Avenue, suite 155 (Chester Mall)    Chester    NY    10918    (845) 469-9688   
Monro 305    173 Dolson Avenue    Middletown    NY    10940    (845) 343-9131   
Monro 617    232 Larkin Drive    Monroe    NY    10950    (845) 492-8640   
Monro @ BJ’s 618    1281 Palisades Center Drive    W. Nyack    NY    10994   
(845) 353-3625    Monro @ BJ’s 42    4908 State Highway 30    Amsterdam    NY   
12010    (518) 843-1931    Monro 360    7 Blacksmith Road    Malta    NY   
12020    (518) 899-4480    Monro 255    108 Merchant Place    Cobleskill    NY
   12043    (518) 234-0262    Monro 107    512 Columbia Turnpike    E. Greenbush
   NY    12061    (518) 477-7868    Monro 146    1511 Route 9    Clifton Park   
NY    12065    (518) 383-9007    Monro 393    454 Route 9W (P. O. Box 155)   
Glenmont    NY    12077    (518) 432-7822    Monro 63    303 Comrie Avenue   
Johnstown    NY    12095    (518) 762-7713    Monro 233    691 New Loudon Road
   Latham    NY    12110    (518) 786-1058    Monro 35    1745 Western Avenue   
Guilderland    NY    12203    (518) 456-8117    Monro 44    1550 Central Avenue
   Colonie    NY    12205    (518) 869-5339    Monro 180    980 Central Avenue
   Albany    NY    12205    (518) 482-2896    Monro 28    10 Saratoga Road   
Glenville    NY    12302    (518) 399-6773    Monro 39    1702 Chrisler Avenue
   Schenectady    NY    12303    (518) 382-1601    Monro 23    819 Ulster Avenue
   Kingston    NY    12401    (845) 331-3300    Monro 223    3160 Route 9 West
   Saugerties    NY    12477    (845) 246-0026    Monro 36    60 Fairview Ave   
Hudson    NY    12534    (518) 828-1188    Monro 183    4220 Albany Post Road
(Route 9)    Hyde Park    NY    12538    (845) 229-5797    Monro 323    64 North
Plank Road    Newburgh    NY    12550    (845) 561-0559    Monro 226    6821
Route 9 North    Rhinebeck    NY    12572    (845) 876-7295    Monro 206    891
Route 94    Vails Gate    NY    12584    (845) 565-9716    Monro 630    1357
Route 9    Wappinger Falls    NY    12590    (845) 298-0461    Monro @ BJ’s 45
   350 Mill Street    Poughkeepsie    NY    12601    (845) 452-6262    Monro 669
   314 Quaker Road    Queensbury    NY    12804    (518) 798-1000    Monro 280
   134 S. Broadway    Saratoga Springs    NY    12866    (518) 584-3887    Monro
631    3067 Route 50    Saratoga Springs    NY    12866    (518) 584-6860   
Monro @ BJ’s 116    37 Smithfield Blvd.    Plattsburgh    NY    12901    (518)
561-7231    Monro 144    225 West Main Street    Malone    NY    12953    (518)
483-8781    Monro 261    163 River Street    Saranac Lake    NY    12983   
(518) 891-6270    Monro 30    108 Grant Avenue    Auburn    NY    13021    (315)
252-9573    Monro 327    8252 US Route 11 S.    Cicero    NY    13039    (315)
699-8310    Monro 635    4145 Route 31 (Exit 12)    Clay    NY    13041    (315)
622-0595    Monro @ BJ’s 80    1084 Route 222    Cortland    NY    13045   
(607) 756-4918    Monro



--------------------------------------------------------------------------------

372    6477 Basile Rowe    E. Syracuse    NY    13057    (315) 432-8982    Monro
103    257 S. Second Street    Fulton    NY    13069    (315) 598-1269    Monro
352    910 Old Liverpool Road    Liverpool    NY    13088    (315) 453-9482   
Monro 167    8049 Oswego Road    Syracuse    NY    13090    (315) 652-9209   
Monro 102    169 E. Bridge Street    Oswego    NY    13126    (315) 343-0513   
Monro 388    2444 State Route 414    Waterloo    NY    13165    (315) 539-2668
   Monro 60    1205 Erie Blvd. E.    Syracuse    NY    13210    (315) 476-5588
   Monro 658    3503 Brewerton Road    N. Syracuse    NY    13212    (315)
457-0155    Monro 48    3711 Erie Blvd. E.    Dewitt    NY    13214    (315)
446-5860    Monro 204    4731 Onondaga Blvd.    Syracuse    NY    13219    (315)
471-3338    Monro 275    3464 West Genesee Street    Syracuse    NY    13219   
(315) 468-1877    Monro 75    300 E. State Street (corner King St)    Herkimer
   NY    13350    (315) 866-2187    Monro 106    123 Genessee Street,Route 5   
Oneida    NY    13421    (315) 363-1901    Monro 395    5805 Rome-Taberg Road   
Rome    NY    13440    (315) 337-6003    Monro 32    4944 Commercial Drive   
Yorkville    NY    13495    (315) 768-6445    Monro 62    225 N. Genesee Street
   Utica    NY    13502    (315) 724-6735    Monro 652    829- 835 Arsenal
Street    Watertown    NY    13601    (315) 786-1824    Monro 385    113 East
Main Street    Canton    NY    13617    (315) 386-1738    Monro 394    5 North
Broad Street    Carthage    NY    13619    (315) 493-1443    Monro 386    473
East Main Street    Gouverneur    NY    13642    (315) 287-9477    Monro 134   
88 Grove Street    Massena    NY    13662    (315) 764-1247    Monro 114    730
Canton Street    Ogdensburg    NY    13669    (315) 393-4015    Monro 109    174
Market Street    Potsdam    NY    13676    (315) 265-9485    Monro 34    3200 E.
Main Street    Endwell    NY    13760    (607) 748-1531    Monro 377    173
Oakdale Road    Johnson City    NY    13790    (607) 729-7211    Monro 306   
5607 State Highway 12    Norwich    NY    13815    (607) 336-1899    Monro 130
   555 Main Street    Oneonta    NY    13820    (607) 433-1080    Monro 370   
1075 State Route 17C    Owego    NY    13827    (607) 687-8059    Monro 38   
4009 Vestal Parkway    Vestal    NY    13850    (607) 729-1254    Monro 31   
1268 Front Street    Binghamton    NY    13901    (607) 723-0156    Monro 12   
633 E. Main Street    Batavia    NY    14020    (585) 343-8801    Monro 55   
2291 George Urban Blvd.    Depew    NY    14043    (716) 681-5106    Monro 383
   4872 Transit Road    Depew    NY    14043    (716) 656-8855    Monro 351   
6945 Erie Road    Derby    NY    14047    (716) 947-0157    Monro 325    4950
North French Road    E. Amherst    NY    14051    (716) 636-0017    Monro 143   
151 Quaker Road    E. Aurora    NY    14052    (716) 655-3370    Monro 50   
10380 Bennett Road    Fredonia    NY    14063    (716) 673-1234    Monro 353   
2109 Grand Island Blvd.    Grand Island    NY    14072    (716) 773-1459   
Monro 53    5598 Camp Road    Hamburg    NY    14075    (716) 648-6616    Monro
688    310 Lake Street (Camp Road)    Hamburg    NY    14075    (716) 648-7500
   Mr. Tire 13    5710 S. Transit Road    Lockport    NY    14094    (716)
434-6249    Monro 341    11334 Maple Ridge Road    Medina    NY    14103   
(585) 798-9242    Monro 101    575 Erie Avenue    N. Tonawanda    NY    14120   
(716) 692-0243    Monro 314    172 South Cascade Drive    Springville    NY   
14141    (716) 592-0221    Monro 56    2980 Sheridan Drive    Tonawanda    NY   
14150    (716) 833-4000    Monro 685    120 Broadway Street    Buffalo    NY   
14203    (716) 854-6310    Mr. Tire



--------------------------------------------------------------------------------

100    1350 Main Street    Buffalo    NY    14209    (716) 885-0557    Monro 51
   2955 Main Street    Buffalo    NY    14214    (716) 836-0500    Monro 686   
2431 Main St    Buffalo    NY    14214    (716) 834-1624    Mr. Tire 455    2227
Delaware Avenue    Buffalo    NY    14216    (716) 875-9792    Monro 58    3384
Delaware Avenue    Kenmore    NY    14217    (716) 877-2000    Monro 687    3373
Delaware Avenue    Kenmore    NY    14217    (716) 874-1770    Mr. Tire 647   
4408 Milestrip Road    Hamburg    NY    14219    (716) 825-0517    Monro @ BJ’s
324    4115 McKinley Parkway    Blasdell    NY    14219    (716) 649-5004   
Monro 632    5183 Transit Road    Williamsville    NY    14221    (716) 565-3419
   Monro @ BJ’s 59    7226 Transit Road    Williamsville    NY    14221    (716)
632-3313    Monro 458    5365 Main Street    Williamsville    NY    14221   
(716) 631-8451    Monro 57    1910 Ridge Road    W. Seneca    NY    14224   
(716) 674-2450    Monro 684    3481 Seneca Street    West Seneca    NY    14224
   (716) 674-7373    Mr. Tire 52    2375 Harlem Road    Cheektowaga    NY   
14225    (716) 894-1148    Monro 682    941 Millersport Highway    Amherst    NY
   14226    (716) 835-6760    Mr. Tire 616    155 French Road    Cheektowaga   
NY    14227    (716) 656-9793    Monro 361    2865 Niagara Falls Blvd.    W.
Amherst    NY    14228    (716) 691-1006    Monro 54    7894 Niagara Falls Blvd.
   Niagara Falls    NY    14304    (716) 236-0201    Monro 683    1715 Military
Road    Niagara Falls    NY    14304    (716) 297-4000    Mr. Tire 367    214
West Avenue    Albion    NY    14411    (585) 589-1048    Monro 362    260 E.
Main Street    Avon    NY    14414    (585) 226-2550    Monro 11    4671 S. Lake
Street    Brockport    NY    14420    (585) 637-4258    Monro 1132    4900 Lake
Road    Brockport    NY    14420    (585) 637-6514    Mr. Tire 14    2544
Rochester Road    Canandaigua    NY    14424    (585) 394-7120    Monro 368   
111 Franklin Street    Dansville    NY    14437    (585) 335-7690    Monro 399
   7275 Pittsford Palmyra Road    Fairport    NY    14450    (585) 223-9030   
Monro 243    4097 Lakeville Road    Geneseo    NY    14454    (585) 243-1480   
Monro 15    510 Hamilton Street    Geneva    NY    14456    (315) 781-1400   
Monro 369    133 W. Main Street    Leroy    NY    14482    (585) 768-2720   
Monro 49    802 West Union Street    Newark    NY    14513    (315) 331-2223   
Monro 132    2055 Nine Mile Point Road    Penfield    NY    14526    (585)
377-7970    Monro 612    50 Eastview Mall Drive    Victor    NY    14564   
(585) 586-8130    Monro @ BJ’s 176    7387 Victor Pittsford Road    Victor    NY
   14564    (585) 924-4590    Monro 9    903 Ridge Road    Webster    NY   
14580    (585) 671-4510    Monro 1130    834 East Main Street    Rochester    NY
   14605    (585) 546-4931    Monro 10    35 Howard Road    Rochester    NY   
14606    (585) 429-6860    Monro 202    1194 University Avenue    Rochester   
NY    14607    (585) 442-2780    Monro 68    4460 Dewey Avenue    Greece    NY
   14612    (585) 621-4610    Monro 7    1860 Stone Road    Rochester    NY   
14615    (585) 663-6430    Monro 1133    4438 Dewey Avenue    Greece    NY   
14616    (585) 663-5499    Mr. Tire 4    3077 Monroe Avenue    Rochester    NY
   14618    (585) 381-7680    Monro 2    999 Ridge Road East    Rochester    NY
   14621    (585) 266-2550    Monro 3    965 Jefferson Road    Rochester    NY
   14623    (585) 424-3630    Monro 8    3000 W. Henrietta Road    Rochester   
NY    14623    (585) 424-2400    Monro 1129    2780 West Henrietta Road   
Rochester    NY    14623    (585) 475-1405    Mr. Tire 240    3240 Chili Avenue
   Rochester    NY    14624    (585) 889-2620    Monro



--------------------------------------------------------------------------------

1131    755 Panorama Trail South    Penfield    NY    14625    (585) 248-8479   
Mr. Tire 237    940 Elmridge Center    Rochester    NY    14626    (585)
453-0350    Monro 20    1010 Fairmount Avenue    Jamestown    NY    14701   
(716) 664-4000    Monro 19    602 W. State Street    Olean    NY    14760   
(716) 373-3200    Monro 43    364 W. Morris Street    Bath    NY    14810   
(607) 776-7601    Monro 22    368 W. Pulteney Street    Corning    NY    14830
   (607) 962-2444    Monro 17    7419 Seneca Road    Hornell    NY    14843   
(607) 324-7100    Monro 16    338 Elmira Road    Ithaca    NY    14850    (607)
273-8600    Monro 396    2309 N. Triphammer Road    Lansing    NY    14882   
(607) 266-6443    Monro 378    4240 Bolivar Road    Wellsville    NY    14895   
(585) 593-7182    Monro 18    2410 Corning Road    Elmira    NY    14903   
(607) 734-2033    Monro 33    211 Pennsylvania Avenue    Elmira    NY    14904
   (607) 732-6082    Monro 112    923 7th Avenue/corner 10th Street    Beaver
Falls    PA    15010    (724) 847-1888    Monro 274    3057 Washington Pike   
Bridgeville    PA    15017    (412) 220-9223    Monro 892    1134 Washington
Pike    Bridgeville    PA    15017    (412) 257-3344    Mr. Tire 566    2000
Third Avenue    New Brighton    PA    15066    (724) 847-2300    Monro 122    91
Tarentum Bridge Road    New Kensington    PA    15068    (724) 337-9121    Monro
890    10551 Perry Highway    Wexford    PA    15090    (724) 935-0431    Monro
569    4913 Route 8    Allison Park    PA    15101    (724) 443-3040    Monro
893    4900 William Flynn Hwy    Allison Park    PA    15101    (724) 443-3840
   Mr. Tire 244    5200 Library Road (Route 88)    Bethel Park    PA    15102   
(412) 854-8240    Monro 887    825 Beaver Grade Road    Coraopolis    PA   
15108    (412) 262-2550    Mr. Tire 568    1627 Lysle Blvd.    McKeesport    PA
   15132    (412) 672-1232    Monro 110    1813 Lincoln Highway    N. Versailles
   PA    15137    (412) 824-0162    Monro 889    209 Ohio River Boulevard   
Sewickley    PA    15143    (412) 741-4345    Monro 86    1753 Golden Mile Hwy
(Rte 286)    Monroeville    PA    15146    (724) 325-2660    Monro 572    3754
William Penn Highway    Monroeville    PA    15146    (412) 856-0772    Monro
697    2680 Mosside Blvd    Monroeville    PA    15146    (412) 856-4800    Mr.
Tire 894    2709 Mosside Boulevard    Monroeville    PA    15146    (412)
372-5512    Mr. Tire 373    60 Allegheny River Blvd.    Verona    PA    15147   
(412) 826-0860    Monro 121    969 Ohio River Blvd.    Avalon    PA    15202   
(412) 761-2712    Monro 104    2175 Noblestown Road    Crafton    PA    15205   
(412) 922-6623    Monro 562    5525 Penn Avenue    Pittsburgh    PA    15206   
(412) 362-7900    Monro 646    3530 Blvd. of the Allies    Pittsburgh    PA   
15213    (412) 621-2730    Monro 565    3145 West Liberty Avenue    Pittsburgh
   PA    15216    (412) 344-6030    Monro 563    901 Penn Avenue    Wilkinsburg
   PA    15221    (412) 242-9400    Monro 895    331 Cochran Road    Mt. Lebanon
   PA    15228    (412) 344-5568    Monro 886    801 Westview Park Drive   
Pittsburgh    PA    15229    (412) 931-2732    Monro 78    2719 Library Road   
Pittsburgh    PA    15234    (412) 881-2595    Monro 896    297 Mt. Lebanon
Blvd.    Pittsburgh    PA    15234    (412) 343-6860    Monro 1036    3349
Library Road    PIttsburgh    PA    15234    (412) 885-8473    Mr. Tire 151   
465 Rodi Road    Penn Hills    PA    15235    (412) 731-8830    Monro 561   
11753 Frankstown Road    Penn Hills    PA    15235    (412) 731-6600    Monro
888    426 Rodi Road    Pittsburgh    PA    15235    (412) 243-5400    Mr. Tire
105    580 Clairton Blvd., Route 51    Pleasant Hills    PA    15236    (412)
653-7444    Monro 398    4844 McKnight Road    Pittsburgh    PA    15237   
(412) 366-6626    Monro



--------------------------------------------------------------------------------

897    7400 McKnight    PIttsburgh    PA    15237    (412) 364-5599    Mr. Tire
891    1050 Freeport Road    Pittsburgh    PA    15238    (412) 782-2661    Mr.
Tire 356    410 Home Drive    Pittsburgh    PA    15275    (412) 787-2886   
Monro 154    131 Murtland Avenue    Washington    PA    15301    (724) 223-1490
   Monro 197    3620 Washington Road, Route 19    Peters Township    PA    15317
   (724) 941-6344    Monro 389    105 Greene Plaza    Waynesburg    PA    15370
   (724) 627-0999    Monro 606    272 McClellandtown Road    Uniontown    PA   
15401    (724) 425-2300    Monro 698    350 Pittsburgh St.    Uniontown    PA   
15401    (724) 438-8527    Mr. Tire 119    802 E. Pittsburgh Street   
Greensburg    PA    15601    (724) 836-4999    Monro 695    806 S. Center Ave   
Hunker (New Stanton)    PA    15639    (724) 925-6482    Mr. Tire 117    9435
Lincoln Highway, Route 30    Irwin    PA    15642    (724) 864-9303    Monro 696
   81 Arona Rd    Irwin    PA    15642    (724) 863-7773    Mr. Tire 694    4096
Route 30    Latrobe    PA    15650    (724) 539-9200    Mr. Tire 603    100
Summit Ridge Plaza (901 Rt. 819 S.)    Mt. Pleasant    PA    15666    (724)
547-5001    Monro 123    1336 Oakland Avenue    Indiana    PA    15701    (724)
465-9666    Monro 366    989 DuBois Avenue    DuBois    PA    15801    (814)
375-9250    Monro 129    111 Luther Road    Johnstown    PA    15904    (814)
266-4955    Monro 273    1769 Lyter Drive    Johnstown    PA    15905    (814)
255-1444    Monro 81    178 New Castle Road (Rte 356)    Butler    PA    16001
   (724) 282-6668    Monro 397    57 Dutilh Road    Cranberry, TWP    PA   
16066    (724) 772-1910    Monro 66    51 S. Beaver Street    New Castle    PA
   16101    (724) 652-7888    Monro 664    2080 E. State Street    Hermitage   
PA    16148    (724) 981-0668    Monro 608    100 Perkins Road    Clarion    PA
   16214    (814) 223-4078    Monro 67    562 Allegheny Blvd.    Franklin    PA
   16323    (814) 432-3995    Monro 26    19025 Park Avenue Plaza    Meadville
   PA    16335    (814) 336-6246    Monro 384    501 West Central Avenue   
Titusville    PA    16354    (814) 827-8181    Monro 307    14 Hatch Run Road   
Warren    PA    16365    (814) 726-7114    Monro 364    12513 Edinboro Road   
Edinboro    PA    16412    (814) 734-6075    Monro 24    2187 W. 12th Street   
Erie    PA    16505    (814) 456-2926    Monro 227    3810 West 26th Street   
Erie    PA    16506    (814) 835-7447    Monro 29    4902 Peach Street    Erie
   PA    16509    (814) 868-5282    Monro 602    6601 Peach Street    Erie    PA
   16509    (814) 868-0800    Monro 25    4048 Buffalo Road    Erie    PA   
16510    (814) 898-1561    Monro 127    200 West Plank Road    Altoona    PA   
16602    (814) 943-0444    Monro 382    7588 Lake Raystown Shopping Plaza   
Huntingdon    PA    16652    (814) 641-0264    Monro 21    1030 Main Street East
   Bradford    PA    16701    (814) 362-6888    Monro 133    1505 N. Atherton
Street    State College    PA    16803    (814) 234-2911    Monro 322    1409
South Main Street    Mansfield    PA    16933    (570) 662-0920    Monro 290   
301 West Freedom Avenue    Burnham    PA    17009    (717) 242-8570    Monro 250
   944 Walnut Bottom Road    Carlisle    PA    17013    (717) 258-8030    Monro
224    10 Anchor Road    Elizabethtown    PA    17022    (717) 361-0088    Monro
140    1700 W. Cumberland Street    Lebanon    PA    17042    (717) 273-5592   
Monro 199    1051 Market Street    Lemoyne    PA    17043    (717) 761-5330   
Monro 141    6045 Carlisle Pike    Mechanicsburg    PA    17055    (717)
795-9220    Monro 504    3320 Walnut Street    Harrisburg    PA    17109   
(717) 657-3257    Monro



--------------------------------------------------------------------------------

145    3243 Paxton Street    Harrisburg    PA    17111    (717) 558-8846   
Monro 502    499 Eisenhower Blvd.    Harrisburg    PA    17111    (717) 564-5238
   Monro 162    5501 Allentown Blvd.    Harrisburg    PA    17112    (717)
545-8422    Monro 288    1060 Wayne Avenue    Chambersburg    PA    17201   
(717) 264-1824    Mr. Tire 693    810 Norland Avenue    Chambersburg    PA   
17201    (717) 263-9772    Mr. Tire 231    5 Kuhn Drive    Hanover    PA   
17331    (717) 632-8100    Monro 797    542 Shrewsbury Commons Avenue   
Shrewsbury    PA    17361    (717) 235-7240    Mr. Tire 251    3651 E. Market
Street    York    PA    17402    (717) 757-0527    Monro 214    2045 Queen
Street    York    PA    17403    (717) 846-3233    Monro 149    1191 Loucks Road
   York    PA    17404    (717) 852-9371    Monro 620    2250 York Crossing
Drive    York    PA    17404    (717) 767-6193    Monro @ BJ’s 677    884 E.
Main Street (Walmart Shopping Center)    Ephrata    PA    17522    (717)
733-5400    Mr. Tire 220    1529 Oregon Pike    Lancaster    PA    17601   
(717) 390-8686    Monro 229    191 Rohrerstown Road    Lancaster    PA    17603
   (717) 392-8114    Monro 84    1707 E. Third Street At Northway   
Williamsport    PA    17701    (570) 326-0808    Monro 203    901 Columbia Blvd.
   Bloomsburg    PA    17815    (570) 784-2349    Monro 137    1817 N.
Susquehanna Trail    Selinsgrove    PA    17870    (570) 743-6620    Monro 225
   95 Mill Creek Avenue    Pottsville    PA    17901    (570) 622-8544    Monro
259    3010 Easton Avenue    Bethlehem    PA    18017    (610) 866-4090    Monro
173    2196 W. Union Blvd.    Bethlehem    PA    18018    (610) 868-9950   
Monro 667    1326 Grape Street    Whitehall    PA    18052    (610) 776-0440   
Monro 668    1401 Lehigh Street    Allentown    PA    18103    (610) 791-4430   
Monro 159    4692 Broadway    Allentown    PA    18104    (610) 395-2064   
Monro 644    1785 Airport Road S.    Allentown    PA    18109    (610) 264-1358
   Monro @ BJ’s 90    RR3 Box 3108    Hazleton    PA    18202    (570) 454-5935
   Monro 623    1100 Route 940    Mt. Pocono    PA    18344    (570) 839-1529   
Monro 76    480 Scranton-Carbondale Hwy    Archibald    PA    18403    (570)
876-5161    Monro 209    919 Northern Blvd.    Clarks Summitt    PA    18411   
(570) 586-3557    Monro 83    1038 O’Neill Highway    Dunmore    PA    18512   
(570) 346-6093    Monro 270    21 Tarleton Avenue    Dallas    PA    18612   
(570) 674-6021    Monro 371    616 Hunter Highway    Tunkhannock    PA    18657
   (570) 836-8099    Monro 165    1051 Wilkes Barre Twp. Blvd.    Wilkes Barre
   PA    18702    (570) 826-8970    Monro 73    332 Wyoming Avenue    Kingston
   PA    18704    (570) 283-1965    Monro 139    3008 Elmira Street    Sayre   
PA    18840    (570) 888-7718    Monro 380    855 Golden Mile Road    Towanda   
PA    18848    (570) 265-2200    Monro 257    651 E. Broad Street, Route 113   
Souderton    PA    18964    (215) 721-3991    Monro 329    257 York Road   
Warminster    PA    18974    (215) 672-1040    Monro 666    200 Easton Road   
Warrington    PA    18976    (215) 491-1136    Monro @ BJ’s 672    968 Old York
Road    Abington    PA    19001    (215) 376-0500    Mr. Tire 673    2610 W.
Chester Pike    Broomall    PA    19008    (610) 356-6300    Mr. Tire 1019   
551 Lincoln Hwy    Fairless Hills    PA    19030    (215) 295-6625    Mr. Tire
560    105 N. MacDade Blvd.    Glenolden    PA    19036    (610) 522-2810   
Monro 656    1260 Woodland Avenue    Springfield    PA    19064    (610)
543-1994    Monro @ BJ’s 292    362 West Lancaster Avenue    Wayne/Radnor    PA
   19087    (610) 687-6600    Monro 558    1 Old York Road    Willow Grove    PA
   19090    (215) 659-8650    Monro



--------------------------------------------------------------------------------

555    3650 Aramingo Avenue    Philadelphia    PA    19134    (215) 831-1131   
Monro 554    6402 Frankford Avenue    Philadelphia    PA    19135    (215)
331-6633    Monro 649    1008 East Lancaster Avenue    Downingtown    PA   
19335    (610) 518-5421    Monro @ BJ’s 198    3910 W. Lincoln Highway   
Downingtown    PA    19335    (610) 269-5700    Mr. Tire 293    640 E. Gay
Street    West Chester    PA    19380    (610) 701-5700    Mr. Tire 321    1773
Dekalb Pike    Blue Bell    PA    19422    (610) 278-7399    Monro 256    20
First Avenue    Collegeville    PA    19426    (610) 454-7775    Monro 310   
705 S. Valley Forge Road    Lansdale    PA    19446    (215) 362-9380    Monro
1017    10 South Broad Street    Lansdale    PA    19446    (215) 362-6969   
Mr. Tire 374    1000 Nutt Road    Phoenixville    PA    19460    (610) 917-9440
   Monro 675    311 Bridge Street    Phoenixville    PA    19460    (610)
935-3677    Mr. Tire 153    3045 5th Street Highway    Reading    PA    19605   
(610) 921-0218    Monro 676    525 George Street    Reading    PA    19605   
(610) 921-5700    Mr. Tire 158    3997 Perkiomen Avenue    Reading    PA   
19606    (610) 779-5441    Monro 157    2679 Shillington Road    Springtownship
   PA    19608    (610) 678-9980    Monro 546    235 East Main Street    Newark
   DE    19711    (302) 368-8184    Monro 671    401 S. Dupont Highway    New
Castle    DE    19720    (302) 328-2945    Mr. Tire 547    600 Kirkwood Highway
   Elsmere    DE    19805    (302) 999-0237    Monro 590    8443 Sudley Road   
Manassas    VA    20109    (703) 361-4533    Monro 597    200 A. Davis Drive   
Sterling    VA    20164    (703) 433-1394    Mr. Tire 794    2225 Crain Highway
   Waldorf    MD    20601    (301) 645-3430    Mr. Tire 648    1000 St. Nicholas
Drive    Waldorf    MD    20603    (301) 638-4013    Monro @ BJ’s 795    11085
Mall Circle    Waldorf    MD    20603    (301) 396-3817    Mr. Tire 787    7080
Matthew Road    Bryans Road    MD    20616    (301) 375-8800    Mr. Tire 788   
44915 Worth Avenue    California    MD    20619    (301) 862-2400    Mr. Tire
790    5623 Crain Highway    La Plata    MD    20646    (301) 934-1144    Mr.
Tire 786    26375 Point Lookout Road    Leonardtown    MD    20650    (301)
997-0870    Mr. Tire 791    21730 Great Mills Road    Lexington Park    MD   
20653    (301) 862-4255    Mr. Tire 792    28926 Three Notch Road   
Mechanicsville    MD    20659    (301) 884-5246    Mr. Tire 793    1535
Solomon’s Island Road    Prince Frederick    MD    20678    (410) 535-4433   
Mr. Tire 587    706 Washington Blvd.    Laurel    MD    20707    (301) 725-1900
   Monro 690    131 Second Street    Laurel    MD    20707    (301) 362-0220   
Mr. Tire 770    14709 Baltimore Avenue    Laurel    MD    20707    (301)
470-2777    Mr. Tire 763    6761 Old Alexander Ferry Road    Clinton    MD   
20735    (301) 868-3411    Mr. Tire 764    718 Cady Drive    Ft. Washington   
MD    20744    (301) 248-1518    Mr. Tire 789    10398 Southern Maryland Blvd.
   Dunkirk    MD    20754    (301) 812-0334    Mr. Tire 774    15119 Frederick
Road    Rockville    MD    20850    (301) 762-7627    Mr. Tire 679    708
Rockville Pike    Rockville    MD    20852    (240) 499-3700    Mr. Tire 653   
126 N. Frederick Avenue    Gaithersburg    MD    20877    (301) 926-1399    Mr.
Tire 659    123 W. Bel Air Avenue    Aberdeen    MD    21001    (410) 272-2679
   Mr. Tire 720    205 Baltimore Pike    Bel Air    MD    21014    (410)
893-9116    Mr. Tire 771    5 Bel Air South Parkway    Bel Air    MD    21015   
(410) 569-2900    Mr. Tire 724    10501 York Rd.    Cockeysville    MD    21030
   (410) 628-1466    Mr. Tire 761    9435 Baltimore National Pike    Ellicott
City    MD    21042    (410) 461-3977    Mr. Tire 722    8621 Balt. National
Pike    Ellicott City    MD    21043    (410) 461-4941    Mr. Tire 757    6400-A
Dobbin Center Road    Columbia    MD    21045    (410) 730-6377    Mr. Tire



--------------------------------------------------------------------------------

721    9225 Berger Rd.    Columbia    MD    21046    (410) 995-6776    Mr. Tire
920    2212 BelAir Road    Fallston    MD    21047    (410) 877-0170    Mr. Tire
798    776-778 Crain Highway (Route 3 N)    Gambrills    MD    21054    (410)
923-1133    Mr. Tire 415    6800 Ritchie Highway    Glen Burnie    MD    21061
   (410) 761-0450    Monro 731    7529 Ritchie Hwy.    Glen Burnie    MD   
21061    (410) 768-4085    Mr. Tire 751    7224 Ritchie Highway    Glen Burnie
   MD    21061    (410) 760-4377    Mr. Tire 766    2320 Hanover Pike   
Hampstead    MD    21074    (410) 374-5677    Mr. Tire 660    1536 York Road   
Lutherville    MD    21093    (410) 321-8077    Mr. Tire 752    200 West Padonia
Road    Timonium    MD    21093    (410) 252-8577    Mr. Tire 621    55 Music
Fair Road    Owings Mills    MD    21117    (410) 654-6139    Monro @ BJ’s 732
   10320 Reisterstown Rd.    Owings Mills    MD    21117    (410) 363-6333   
Mr. Tire 775    348 Mountain Road    Pasadena    MD    21122    (410) 439-2477
   Mr. Tire 759    8704 Liberty Road    Randallstown    MD    21133    (410)
655-4977    Mr. Tire 419    11640 Reisterstown Road    Reisterstown    MD   
21136    (410) 833-3844    Monro 760    720-A South Main Street    Reisterstown
   MD    21136    (410) 833-9377    Mr. Tire 762    509 Ritchie Highway   
Severna Park    MD    21146    (410) 544-8777    Mr. Tire 619    820 Market
Street    Westminster    MD    21157    (410) 857-8767    Monro @ BJ’s 754   
425 Manchester Road    Westminster    MD    21157    (410) 751-7477    Mr. Tire
726    1000 York Rd.    Towson    MD    21204    (410) 823-6800    Monro 411   
6227 Belair Road    Baltimore    MD    21206    (410) 444-1556    Monro 750   
5910 Liberty Road    Baltimore    MD    21207    (410) 448-0077    Mr. Tire 729
   208 Reisterstown Rd.    Pikesville    MD    21208    (410) 484-5000    Mr.
Tire 768    3833 Erdman Avenue    Baltimore    MD    21213    (410) 327-6777   
Mr. Tire 414    4110 W. Northern Parkway    Baltimore    MD    21215    (410)
764-6630    Monro 418    2110 N. Howard Street    Baltimore    MD    21218   
(410) 576-7722    Monro 725    2101 N. Howard St.    Baltimore    MD    21218   
(410) 685-1010    Mr. Tire 758    118 Back River Neck Road    Essex    MD   
21221    (410) 391-1777    Mr. Tire 756    1105 Old North Point Road    Dundalk
   MD    21222    (410) 282-2500    Mr. Tire 417    7870 Eastern Avenue   
Baltimore    MD    21224    (410) 285-7576    Monro 416    5641 Baltimore
National Pike    Baltimore    MD    21228    (410) 788-2900    Monro 727    5545
Balt. National Pike    Baltimore    MD    21228    (410) 744-3500    Mr. Tire
767    6332 Baltimore National Pike    Baltimore    MD    21228    (410)
455-0777    Mr. Tire 728    7700 Harford Rd.    Baltimore    MD    21234   
(410) 665-3600    Mr. Tire 753    1746 East Joppa Road    Parkville    MD   
21234    (410) 665-6677    Mr. Tire 733    7923 Belair Rd.    Baltimore    MD   
21236    (410) 661-8800    Mr. Tire 691    8656 Pulaski Highway    Rosedale   
MD    21237    (410) 574-1050    Mr. Tire 413    1532 E. Joppa Road    Towson   
MD    21286    (410) 296-3723    Monro 769    141 Defense Highway    Annapolis
   MD    21401    (410) 974-6477    Mr. Tire 657    1230 National Highway, Suite
1    Lavale    MD    21502    (301) 729-2500    Mr. Tire 661    7716 Ocean
Gateway    Easton    MD    21601    (410) 763-8036    Mr. Tire 663    2837 Gypsy
Hill Road    Cambridge    MD    21613    (410) 901-9412    Mr. Tire 689    600
Abruzzi Drive    Chester    MD    21619    (410) 643-4140    Mr. Tire 628    901
N. East Street    Frederick    MD    21701    (301) 695-9664    Mr. Tire 626   
1317 West Patrick Street    Frederick    MD    21702    (301) 663-3431    Mr.
Tire 625    5626 Buckeystown Pike    Frederick    MD    21704    (301) 662-7344
   Mr. Tire 680    507 Dual Highway    Hagerstown    MD    21740    (301)
739-0044    Mr. Tire 138    13102 Pennsylvania Avenue    Hagerstown    MD   
21742    (301) 739-6690    Monro



--------------------------------------------------------------------------------

765    1312 South Main Street    Mt. Airy    MD    21771    (301) 829-8100   
Mr. Tire 629    202 E. Ridgeville Blvd.    Mt. Airy    MD    21771    (301)
829-1155    Treadquarters 773    1838 Liberty Road    Eldersburg    MD    21784
   (410) 552-5077    Mr. Tire 596    11625 Lee Highway    Fairfax    VA    22030
   (703) 273-5000    Mr. Tire 588    9566 Lee Highway    Fairfax    VA    22031
   (703) 273-7717    Monro 593    2728 Dorr Avenue    Fairfax    VA    22031   
(703) 698-8500    Mr. Tire 595    5624-D Ox Road    Burke    VA    22039   
(703) 250-1003    Mr. Tire 592    5610 Columbia Turnpike    Bailey’s Crossroads
   VA    22041    (703) 820-2300    Mr. Tire 598    6413 Backlick Road   
Springfield    VA    22150    (703) 451-5100    Mr. Tire 594    8397-A Leesburg
Pike    Vienna    VA    22182    (703) 893-3530    Mr. Tire 772    2503 N.
Franklin Road    Arlington    VA    22201    (703) 522-1166    Mr. Tire 591   
5200 Lee Highway    Arlington    VA    22207    (703) 536-4335    Mr. Tire 1003
   50 Sebring Drive    Fredericksburg    VA    22406    (540) 371-0500    Mr.
Tire 1004    7007 Harrison Road    Fredericksburg    VA    22407    (540)
412-2772    Mr. Tire 1005    10901 Courthouse Road    Fredericksburg    VA   
22408    (540) 710-1322    Mr. Tire 168    2008 S. Pleasant Valley Road   
Winchester    VA    22601    (540) 678-0282    Monro 193    2151 E. Market
Street    Harrisonburg    VA    22801    (540) 433-1845    Monro 186    2400 W.
Main Street    Waynesboro    VA    22980    (540) 943-5339    Monro 719    340
Second St.    Williamsburg    VA    23185    (757) 221-0600    Treadquarters 624
   9402 Midlothian Turnpike    Richmond    VA    23235    (804) 320-7607   
Monro 1041    849 Battlefield Blvd N    Chesapeake    VA    23320    (757)
436-6500    Treadquarters 1044    3316 Western Branch Blvd    Chesapeake    VA
   23321    (757) 686-1234    Treadquarters 715    335 S. Centerville Turnpike
   Chesapeake    VA    23322    (757) 482-5226    Treadquarters 1055    1228
Cedar Road    Chesapeake    VA    23322    (757) 549-6789    Treadquarters 1057
   221 Carmichael Way    Chesapeake    VA    23322    (757) 296-4922   
Treadquarters 1050    1101 N. Main Street    Suffolk    VA    23434    (757)
539-7486    Treadquarters 1043    1021 Laskin Road    Virginia Beach    VA   
23451    (757) 425-9441    Treadquarters 711    3480 Holland Rd.    Virginia
Beach    VA    23452    (757) 468-5001    Treadquarters 1045    3300 Holland Rd
   Virginia Beach    VA    23452    (757) 427-3009    Treadquarters 703    2336
Virginia Beach Blvd.    Virginia Beach    VA    23454    (757) 340-3393   
Treadquarters 1048    1105 Dam Neck Rd    Virginia Beach    VA    23454    (757)
721-0776    Treadquarters 1056    1085 Nimmo Parkway    Virginia Beach    VA   
23454    (757) 821-8900    Treadquarters 717    3705 Tiffany Lane, Suite 102   
Virginia Beach    VA    23456    (757) 416-0012    Treadquarters 714    628
Independence Blvd.    Virginia Beach    VA    23462    (757) 497-1600   
Treadquarters 1042    390 Independence Blvd    Virginia Beach    VA    23462   
(757) 497-1047    Treadquarters 1049    6628 Providence Rd    Virginia Beach   
VA    23464    (757) 366-0212    Kramer Tire 704    1001 S. Military Highway   
Virginia Beach    VA    23464    (757) 424-2900    Treadquarters 718    5225-B
Indian River Rd.    Virginia Beach    VA    23464    (757) 474-0404   
Treadquarters 1047    5232 E. Indian River Road    Virginia Beach    VA    23464
   (757) 474-1859    Treadquarters 708    5844 Virginia Beach Blvd.    Norfolk
   VA    23502    (757) 461-7770    Treadquarters 1040    6025 Virginia Beach
Blvd.    Norfolk    VA    23502    (757) 461-7621    Treadquarters 1038    1700
Monticello Avenue    Norfolk    VA    23510    (757) 627-7741    Treadquarters
701    1117 E. Little Creek Rd.    Norfolk    VA    23518    (757) 480-3353   
Treadquarters 1039    7813 Military Highway    Norfolk    VA    23518    (757)
583-1811    Treadquarters 1053    13807 Warwick Blvd.    Newport News    VA   
23602    (757) 874-7750    Kramer Tire 706    13781 Warwick Blvd.    Newport
News    VA    23602    (757) 877-1600    Treadquarters



--------------------------------------------------------------------------------

1046    110 Arthur Way    Newport News    VA    23602    (757) 988-8000   
Treadquarters 1052    8204 Newmarket Drive    Newport News    VA    23605   
(757) 826-3707    Treadquarters 709    1985 E. Pembroke Ave.    Hampton    VA   
23663    (757) 723-0735    Treadquarters 705    2707 W. Mercury Blvd.    Hampton
   VA    23666    (757) 838-9548    Treadquarters 1054    1980 Cunningham Drive
   Hampton    VA    23666    (757) 838-2009    Treadquarters 1051    2 South
Armistead Avenue    Hampton    VA    23669    (757) 723-3333    Treadquarters
716    6217 George Washington Hwy.    Grafton    VA    23692    (757) 898-0600
   Treadquarters 713    5003 George Washington Hwy.    Portsmouth    VA    23702
   (757) 487-3400    Treadquarters 710    3205 Tyre Neck Rd.    Portsmouth    VA
   23703    (757) 483-0200    Treadquarters 702    1401 Airline Blvd.   
Portsmouth    VA    23707    (757) 393-6000    Treadquarters 181    3538 Orange
Avenue    Roanoke    VA    24012    (540) 344-5212    Monro 208    3702 Franklin
Road SW    S. Roanoke    VA    24014    (540) 342-6855    Monro 242    7426
Williamson Road    Roanoke    VA    24019    (540) 362-9703    Monro 190    2870
Market Street    Christiansburg    VA    24073    (540) 381-1037    Monro 344   
1155 Memorial Blvd.    Martinsville    VA    24112    (276) 666-8402    Monro
179    1861 W. Main Street    Salem    VA    24153    (540) 389-4305    Monro
201    907 Greenville Avenue    Staunton    VA    24401    (540) 885-9719   
Monro 172    3201 Old Forest Road    Lynchburg    VA    24501    (434) 385-9854
   Monro 169    20972 Timberlake Road, Route 460    Lynchburg    VA    24502   
(434) 239-2044    Monro 615    1656 4th Avenue    Charleston    WV    25387   
(304) 342-4002    Monro 142    200 Marshall Street    Wheeling    WV    26031   
(304) 232-1095    Monro 126    227 3 Springs Drive    Weirton    WV    26062   
(304) 723-5316    Monro 234    908 Grand Central Avenue    Vienna    WV    26105
   (304) 295-0103    Monro 604    108 Tolley Drive    Bridgeport    WV    26330
   (304) 842-4172    Monro 605    24 Commerce Drive    Westover    WV    26501
   (304) 291-2536    Monro 147    1756 Mileground Road    Morgantown    WV   
26508    (304) 296-4026    Monro 210    1201 Fairmont Avenue    Fairmont    WV
   26554    (304) 366-0697    Monro 1077    421 Fisher St    Burlington    NC   
27215    (336) 229-5555    Mr. Tire 1075    1811 N. Harrison Ave    Cary    NC
   27513    (919) 677-0800    Mr. Tire 640    2370 Walnut Street    Cary    NC
   27518    (919) 851-9214    Monro @ BJ’s 1065    2315 Davis Dr    Cary    NC
   27519    (919) 461-8473    Mr. Tire 1076    1799 West William St.    Apex   
NC    27523    (919) 367-1112    Mr. Tire 641    255 Shenstone Blvd.    Garner
   NC    27529    (919) 329-9513    Monro @ BJ’s 1078    1415 Hwy 70    Garner
   NC    27529    (919) 661-2191    Mr. Tire 1070    7931 Fayetteville Road   
Raleigh    NC    27603    (919) 661-6200    Mr. Tire 1072    11011 Wakefield
Commons Dr.    Raleigh    NC    27614    (919) 488-8473    Mr. Tire 355    4900
Atlantic Avenue    Raleigh    NC    27616    (919) 877-9007    Monro 642    8811
Brier Creek Parkway    Raleigh    NC    27617    (919) 806-3493    Monro @ BJ’s
269    2813 Hillsborough Road    Durham    NC    27705    (919) 286-1968   
Monro 1079    1712 East Highway 54    Durham    NC    27713    (919) 544-9261   
Mr. Tire 1064    232 W Thomas St.    Rocky Mount    NC    27804    (252)
977-2045    Mr. Tire 1073    1459 Wesleyan Blvd.    Rocky Mount    NC    27804
   (252) 977-7444    Mr. Tire 1068    320 W Greenville Blvd    Greenville    NC
   27834    (252) 756-5244    Mr. Tire 1069    2255 S Memorial Dr    Greenville
   NC    27834    (252) 756-5688    Mr. Tire 1066    1130 East 10th Street   
Roanoke Rapids    NC    27870    (252) 537-2524    Mr. Tire 342    2124 Forest
Hills Avenue    Wilson    NC    27893    (252) 206-5760    Monro



--------------------------------------------------------------------------------

1071    3712 Airport Blvd. NW    Wilson    NC    27896    (252) 293-1220    Mr.
Tire 1067    3112 N. Croatan Highway    Kill Devil Hills    NC    27948    (252)
441-2131    Treadquarters 1063    321 North 64/264    Manteo    NC    27954   
(252) 473-6155    Treadquarters 634    7905 Lyles Road NW    Concord    NC   
28027    (704) 979-1349    Monro @ BJ’s 633    585 Bluefield Road    Mooresville
   NC    28117    (704) 799-1822    Monro @ BJ’s 636    11715 Carolina Place
Parkway    Pineville    NC    28134    (704) 544-2942    Monro @ BJ’s 1074   
1198 W. New Bern Rd.    Kinston    NC    28504    (252) 523-0023    Mr. Tire 271
   1121 Western Blvd. Ext.    Jacksonville    NC    28546    (910) 455-5332   
Monro 1062    3905 Arendell St    Morehead City    NC    28557    (252) 726-5441
   Mr. Tire 346    3301 Martin Luther King Blvd.    New Bern    NC    28562   
(252) 635-6662    Monro 319    2340 Chestnut Street    Orangeburg    SC    29115
   (803) 535-3050    Monro 745    2830 North Road    Orangeburg    SC    29118
   (803) 534-5506    Treadquarters 747    145 West Wesmark Blvd.    Sumter    SC
   29150    (803) 905-4400    Treadquarters 739    828 Dutch Square Blvd.   
Columbia    SC    29210    (803) 772-8760    Treadquarters 357    2127 Ashley
Phosphate Road    N. Charleston    SC    29406    (843) 572-5728   
Treadquarters 742    6285 Rivers Avenue    N. Charleston    SC    29406    (843)
572-6691    Treadquarters 748    1754 Sam Rittenberg Blvd.    Charleston    SC
   29407    (843) 763-0074    Treadquarters 358    1308 Folly Road    James
Island    SC    29412    (843) 762-5700    Treadquarters 1094    8465 Dorchester
Rd., Ste. A    N. Charleston    SC    29420    (843) 207-1300    Treadquarters
740    1205 N. Fraser Street    Georgetown    SC    29440    (843) 546-4108   
Treadquarters 365    431 D St. James Avenue    Goose Creek    SC    29445   
(843) 572-0055    Treadquarters 654    106 S. Goose Creek Blvd.    Goose Creek
   SC    29445    (843) 818-0998    Treadquarters 692    1723 Highway 17 N.   
Mt. Pleasant    SC    29464    (843) 971-2030    Treadquarters 320    1615 Old
Trolley Road    Summerville    SC    29483    (843) 873-1190    Treadquarters
743    807 N. Main Street    Summerville    SC    29483    (843) 871-8006   
Treadquarters 326    2180 West Palmetto Street    Florence    SC    29501   
(843) 629-9600    Treadquarters 1096    3110 N. Pleasantburg Drive    Greenville
   SC    29609    (864) 271-0071    Treadquarters 1095    1 Fairview Road   
Taylors    SC    29687    (864) 801-1850    Treadquarters 1093    1279 Celanese
Road    Rock Hill    SC    29732    (803) 324-3066    Treadquarters 340    1105
Columbus Pike    Delaware    OH    43015    (740) 369-8161    Monro 363    6580
Perimeter Loop Road    Dublin    OH    43017    (614) 718-9377    Monro 876   
218 Bridge Street    Dublin    OH    43017    (614) 792-5100    Mr. Tire 303   
3707 Fishinger Blvd. (Mill Run)    Columbus/Hilliard    OH    43026    (614)
850-0347    Monro 328    5454 Westchester Woods Blvd.    Hilliard    OH    43026
   (614) 527-4173    Monro 212    15791 US Highway 36    Marysville    OH   
43040    (937) 642-2030    Monro 238    1014 Coshocton Avenue    Mount Vernon   
OH    43050    (740) 392-8250    Monro 170    1051 North 21st Street    Newark
   OH    43055    (740) 366-7168    Monro 860    6186 E. Livingston   
Reynoldsburg    OH    43068    (614) 861-2240    Monro 282    1111 East US Route
36    Urbana    OH    43078    (937) 484-4200    Monro 392    5956 Westerville
Road    Westerville    OH    43081    (614) 901-9495    Monro 854    798 S.
State Street    Westerville    OH    43081    (614) 882-9121    Monro 298    845
Park Road    Columbus    OH    43085    (614) 785-0770    Monro 882    6215
Gender Rd.    Canal Winchester    OH    43110    (614) 920-4914    Mr. Tire 175
   930 N. Memorial Drive    Lancaster    OH    43130    (740) 653-4298    Monro
312    850 Refugee Road    Pickerington    OH    43147    (614) 864-7716   
Monro 877    899 Refugee Road    Pickerington    OH    43147    (614) 863-2444
   Mr. Tire



--------------------------------------------------------------------------------

236    1870 Columbus Avenue (Route 62)    Washington Ct. House    OH    43160   
(740) 636-0359    Monro 479    3085 Olentangy River Road    Columbus    OH   
43202    (614) 262-0294    Monro 482    2260 East Livingston    Bexley    OH   
43209    (614) 231-3011    Monro 883    2869 E. Main Street    Columbus    OH   
43209    (614) 235-3684    Mr. Tire 481    6309 East Main Street    Columbus   
OH    43213    (614) 863-1465    Monro 858    4865 East Main Street    Columbus
   OH    43213    (614) 861-6047    Monro 483    5500 North High Street   
Columbus    OH    43214    (614) 885-2931    Monro 872    4455 N. High Street   
Columbus    OH    43214    (614) 263-7476    Mr. Tire 485    1265 Bethel Road   
Columbus    OH    43220    (614) 457-1947    Monro 884    4818 Reed Road   
Columbus    OH    43220    (614) 457-3310    Mr. Tire 857    2845 Tremont Road
   Columbus    OH    43221    (614) 486-4569    Monro 875    3544 Riverside   
Columbus    OH    43221    (614) 459-0830    Mr. Tire 856    4570 W. Broad
Street    Columbus    OH    43228    (614) 878-7954    Monro 478    2321 Morse
Road    Columbus    OH    43229    (614) 475-8623    Monro 879    4636 Karl Road
   Columbus    OH    43229    (614) 436-7025    Mr. Tire 601    1390 North
Hamilton Road    Gahanna    OH    43230    (614) 775-0114    Monro 881    5160
N. Hamilton Rd.    Columbus    OH    43230    (614) 775-9030    Mr. Tire 387   
1920 Hard Road    Columbus    OH    43235    (614) 760-0658    Monro 873    6826
Sawmill Road    Columbus    OH    43235    (614) 889-0702    Mr. Tire 880   
8500 Pulsar Place    Columbus    OH    43240    (614) 846-1299    Mr. Tire 254
   1246 Mt. Vernon Avenue    Marion    OH    43302    (740) 386-2100    Monro
874    1070 Mt. Vernon    Marion    OH    43302    (740) 389-5040    Mr. Tire*
289    1801 South Main Street    Bellefontaine    OH    43311    (937) 593-7304
   Monro 247    1385 S. Main Street    Bryan    OH    43506    (419) 636-7949   
Monro 216    935 North Clinton Avenue    Defiance    OH    43512    (419)
784-9470    Monro 818    1001 Jefferson Avenue    Toledo    OH    43604    (419)
241-1306    Monro 817    3305 Secor Road    Toledo    OH    43606    (419)
535-7002    Monro 822    1707 W. Alexis    Toledo    OH    43613    (419)
474-5429    Monro 820    1946 S. Byrne Road    Toledo    OH    43614    (419)
385-9971    Monro 821    5069 Monroe Street    Toledo    OH    43623    (419)
474-0579    Monro 855    1307 Maple    Zanesville    OH    43701    (740)
454-2833    Monro 113    16032 State Route 170    E. Liverpool    OH    43920   
(330) 385-4144    Monro 391    50530 Valley Center Blvd.    St. Clairsville   
OH    43950    (740) 699-0238    Monro 108    4248 Sunset Blvd.    Steubenville
   OH    43952    (740) 264-6558    Monro 72    1058 W. Prospect Road at West
Ave.    Ashtabula    OH    44004    (440) 992-2044    Monro 338    32741 Walker
Road    Avon Lake    OH    44012    (440) 933-4892    Monro 465    42483 North
Ridge Road    Elyria    OH    44035    (440) 324-5030    Monro 462    4565 Great
Northern Blvd.    N. Olmsted    OH    44070    (440) 734-1840    Monro 863   
4710 Great Northern    N. Olmsted    OH    44070    (440) 777-2096    Mr. Tire
475    1575 Mentor Avenue    Painesville    OH    44077    (440) 357-6711   
Monro 477    34300 Vine Street    Eastlake    OH    44095    (440) 269-7900   
Monro 469    1477 East 55th Street    Cleveland    OH    44103    (216) 431-4415
   Monro 472    6535 Broadway Avenue    Cleveland    OH    44105    (216)
429-0300    Monro 865    12027 Lake Avenue    Lakewood    OH    44107    (216)
221-4606    Mr. Tire 468    3265 West 117th Street    Cleveland    OH    44111
   (216) 671-0760    Monro 473    16420 Lorain Avenue    Cleveland    OH   
44111    (216) 941-0700    Monro



--------------------------------------------------------------------------------

461    17625 Euclid Avenue    Cleveland    OH    44112    (216) 531-9924   
Monro 862    2643 Warrensville    University Heights    OH    44118    (216)
932-2595    Mr. Tire 466    4311 Mayfield Road    S. Euclid    OH    44121   
(216) 291-5460    Monro 870    4522 Mayfield Road    South Euclid    OH    44121
   (216) 382-6634    Mr. Tire 861    6680 Mayfield Road    Mayfield Hts    OH   
44124    (440) 449-6290    Mr. Tire 463    4748 Warrensville Center Road    N.
Randall    OH    44128    (216) 663-0900    Monro 470    5148 Ridge Road   
Brooklyn    OH    44129    (216) 741-0577    Monro 867    6575 Ridge Road   
Parma    OH    44129    (440) 884-7888    Mr. Tire 467    6525 Pearl Road   
Parma Heights    OH    44130    (440) 845-5566    Monro 868    16950 Bagley Road
   Middleburg Hts    OH    44130    (440) 826-4277    Mr. Tire 476    7801
Broadview Road    Seven Hills    OH    44131    (216) 524-8710    Monro 864   
5325 Warrensville Road    Maple Hts    OH    44137    (216) 663-8840    Mr. Tire
309    33605 Solon Road    Solon    OH    44139    (440) 349-8130    Monro 869
   6120 Som Center Road    Solon    OH    44139    (440) 248-0558    Mr. Tire
835    609 Dover Center Road    Bay Village    OH    44140    (440) 892-1411   
Monro 831    29778 Detroit Road    Westlake    OH    44145    (440) 835-2393   
Monro 400    1584 State Road    Cuyahoga Falls    OH    44223    (330) 929-1465
   Monro 838    2850 State Road    Cuyahoga Falls    OH    44223    (330)
928-7129    Monro 406    4541 Kent Road    Stow    OH    44224    (330) 678-4811
   Monro 871    3745 Darrow Road    Stow    OH    44224    (330) 688-6852    Mr.
Tire 294    4868 Ledgewood Drive    Medina    OH    44256    (330) 723-5497   
Monro 402    175 West Avenue    Tallmadge    OH    44278    (330) 633-0313   
Monro 404    984 South Arlington Street    Akron    OH    44306    (330)
773-9157    Monro 407    1680 West Market Street    Akron    OH    44313   
(330) 864-4538    Monro 403    588 West Waterloo Road    Akron    OH    44314   
(330) 753-0305    Monro 837    111 Ghent Road    Fairlawn    OH    44333   
(330) 864-3819    Monro 120    2745 North Elm Road    Warren    OH    44483   
(330) 372-1024    Monro 118    405 E. State Street    Alliance    OH    44601   
(330) 823-0876    Monro 1030    30 S. Park Street    Alliance    OH    44601   
(330) 823-8055    Mr. Tire 1034    1945 West State Street    Alliance    OH   
44601    (330) 821-9491    Mr. Tire 1035    109 Kent Avenue    Hartville    OH
   44632    (330) 877-0913    Mr. Tire 164    2344 Lincoln Way East    Massilon
   OH    44646    (330) 833-1222    Monro 408    3632 Lincoln Way E.   
Massillon    OH    44646    (330) 477-2227    Monro 1032    1405 Amherst Road   
Massillon    OH    44646    (330) 833-0033    Mr. Tire 131    214 South Broadway
   New Philadelphia    OH    44663    (330) 339-1466    Monro 177    2781
Cleveland Road    Wooster    OH    44691    (330) 345-6310    Monro 1031    620
W. Tuscarawas Street    Canton    OH    44702    (330) 452-4087    Mr. Tire 125
   1205 Market Avenue at 12th Street    Canton    OH    44714    (330) 454-1629
   Monro 401    3324 Whipple Avenue N.W.    Canton    OH    44718    (330)
492-0040    Monro 1033    5065 Fulton Road    Canton    OH    44718    (330)
497-8335    Mr. Tire 124    520 N. Main Street    N. Canton    OH    44720   
(330) 494-6434    Monro 211    1249 Claremont Avenue    Ashland    OH    44805
   (419) 289-1604    Monro 249    190 Milan Avenue    Norwalk    OH    44857   
(419) 663-3133    Monro 278    3411 Milan Road    Sandusky    OH    44870   
(419) 621-7722    Monro 332    2400 West State Route 18    Tiffin    OH    44883
   (419) 448-4550    Monro 405    1062 Park Avenue West    Mansfield    OH   
44906    (419) 529-9100    Monro



--------------------------------------------------------------------------------

182    1344 S. Trimble Road    Mansfield    OH    44907    (419) 756-4770   
Monro 846    1315 Main Street    Hamilton    OH    45013    (513) 887-0202   
Monro 845    543 Nilles Road    Fairfield    OH    45014    (513) 829-1181   
Monro 848    5218 Bardes Road    Mason    OH    45040    (513) 336-8448    Monro
844    4303 Grand Avenue    Middletown    OH    45044    (513) 424-0436    Monro
315    20 Lynn Avenue    Oxford    OH    45056    (513) 523-7882    Monro 830   
4 Remick Blvd.    Springboro    OH    45066    (937) 885-4610    Monro 849   
5900 Muhlhauser Rd.    West Chester    OH    45069    (513) 942-5007    Monro
847    938 State Route 28    Milford    OH    45150    (513) 965-0246    Monro
339    1420 Rombach Avenue    Wilmington    OH    45177    (937) 383-9060   
Monro 843    35 E. Central Parkway    Cincinnati    OH    45202    (513)
241-3910    Monro 842    6255 Glenway    Cincinnati    OH    45211    (513)
481-8237    Monro 852    6200 Wooster Pike    Cincinnati    OH    45227    (513)
271-2424    Monro 841    880 Galbraith    Cincinnati    OH    45231    (513)
522-3100    Monro 840    11915 Lebanon Road    Cincinnati    OH    45241   
(513) 733-8818    Monro 839    9841 Montgomery    Cincinnati    OH    45242   
(513) 745-9300    Monro 853    11725 Princeton Pike    Cincinnati    OH    45246
   (513) 671-1816    Monro 850    7955 Beechmont Avenue    Cincinnati    OH   
45255    (513) 474-5154    Monro 316    1101 West Main Street    Troy    OH   
45373    (937) 335-8492    Monro 235    495 W. Main Street    Xenia    OH   
45385    (937) 374-3161    Monro 488    1355 East Dorothy Lane    Kettering   
OH    45419    (937) 293-0661    Monro 490    6508 Brandt Pike    Huber Heights
   OH    45424    (937) 233-9170    Monro 828    7888 Old Troy Pike    Huber Hts
   OH    45424    (937) 233-8624    Monro 823    4030 Marshall Road    Kettering
   OH    45429    (937) 299-3907    Monro 486    594 Woodman Drive    Dayton   
OH    45431    (937) 252-9936    Monro 826    3198 Dayton-Xenia Road    Beaver
Creek    OH    45434    (937) 427-0050    Monro 489    3029 Mall Park Drive   
Dayton    OH    45459    (937) 434-0718    Monro 824    12 W Whipp Road   
Centerville    OH    45459    (937) 433-6251    Monro 825    1180 Upper Valley
Pike    Springfield    OH    45504    (937) 324-0316    Monro 827    10 W. North
Street    Springfield    OH    45504    (937) 323-4751    Monro 232    739 East
State Street    Athens    OH    45701    (740) 594-4153    Monro 819    2555
Elida Road    Lima    OH    45805    (419) 331-3306    Monro 260    1970 Tiffin
Avenue    Findlay    OH    45840    (419) 422-2020    Monro 283    5021
Scatterfield Road    Anderson    IN    46013    (765) 683-1990    Monro 299   
2015 Cherry Street    Noblesville    IN    46060    (317) 773-8158    Monro 302
   202 East McClarnon Drive    Greenfield    IN    46140    (317) 462-4064   
Monro 609    4706 North Keystone Avenue    Indianapolis    IN    46205    (317)
251-9251    Monro 333    7611 East 96th Street    Indianapolis    IN    46256   
(317) 841-9919    Monro 947    4716 W 61st Ave    Hobart    IN    46342    (219)
947-3700    Mr. Tire 949    1250 US Highway # 41    Schererville    IN    46375
   (219) 322-1712    Mr. Tire 950    451 Morthland Drive    Valparaiso    IN   
46383    (219) 548-0000    Mr. Tire 948    850 W. 81st Ave.    Merrillville   
IN    46410    (219) 769-6050    Mr. Tire 337    3296 Lake City Highway   
Warsaw    IN    46580    (574) 267-4333    Monro 318    900 West Seventh Street
   Auburn    IN    46706    (260) 925-8393    Monro 281    230 Hauenstein Road
   Huntington    IN    46750    (260) 359-9760    Monro 1086    13190 West
Capitol Drive    Brookfield    WI    53005    (262) 781-1591    Monro



--------------------------------------------------------------------------------

1088    N88 W15176 Main St.    Menomonee Falls    WI    53051    (262) 251-9090
   Monro 1091    2000 S. Main Street    West Bend    WI    53095    (262)
338-4800    Monro 1087    6084 S. Packard Avenue    Cudahy    WI    53110   
(414) 481-9775    Monro 1085    1810 Paramount Drive    Waukesha    WI    53186
   (262) 542-1888    Monro 1090    5930 W. Bluemound    Milwaukee    WI    53213
   (414) 475-9900    Monro 1081    1212 South 108th Street    Milwaukee    WI   
53214    (414) 778-2279    Monro 1080    5434 N. Port Washington Rd    Milwaukee
   WI    53217    (414) 962-4113    Monro 1084    7500 West Layton Avenue   
Milwaukee    WI    53220    (414) 282-1200    Monro 1082    3849 South 27Th
Street    Milwaukee    WI    53221    (414) 282-2500    Monro 1089    6112 S.
27Th Street    Milwaukee    WI    53221    (414) 325-2999    Monro 1083    5320
Washington Ave.    Racine    WI    53406    (262) 637-1234    Monro 1092    925
S. Hastings Way    Eau Claire    WI    54701    (715) 552-0347    Monro 933   
4410 W. Center Dr.    Alton    IL    62002    (618) 466-8444    Autotire 930   
401 North Main Street    Edwardsville    IL    62025    (618) 656-6900   
Autotire 937    6212 North Illinois    Fairview Heights    IL    62208    (618)
624-6700    Autotire 946    215 Greiner Drive    Waterloo    IL    62298   
(618) 939-9777    Autotire 932    17401 Chesterfield Airport Rd.    Chesterfield
   MO    63005    (636) 536-0301    Autotire 943    1914 Richardson Road   
Arnold    MO    63010    (636) 467-7275    Autotire 938    14943 Manchester Road
   Ballwin    MO    63011    (636) 227-6051    Autotire 936    1250 Old Orchard
Center    Manchester    MO    63021    (636) 227-8300    Autotire 942    85
Hilltop Village Center Dr.    Eureka    MO    63025    (636) 587-2036   
Autotire 925    730 North Highway 67    Florissant    MO    63031    (314)
831-9167    Autotire 923    14090 New Halls Ferry Road    Florissant    MO   
63033    (314) 921-6161    Autotire 922    3840 Adie Road    St. Ann    MO   
63074    (314) 291-0711    Autotire 940    11202 Manchester Road    Kirkwood   
MO    63122    (314) 966-8505    Autotire 941    3300 Lemay Ferry Road   
Mehlville    MO    63125    (314) 487-1205    Autotire 935    3742 South
Lindbergh Bl.    Sunset Hills    MO    63127    (314) 843-4313    Autotire 945
   11711 Baptist Church Road    Concord Village    MO    63128    (314) 842-4055
   Autotire 944    5626 Telegraph Road    Oakville    MO    63129    (314)
846-0440    Autotire 928    10055 Page Avenue    Overland    MO    63132   
(314) 423-7512    Autotire 921    9930 West Florissant Road    Dellwood    MO   
63136    (314) 867-8330    Autotire 934    3205 Hampton Avenue    St. Louis   
MO    63139    (314) 781-5754    Autotire 939    3501 South Kingshighway    St.
Louis    MO    63139    (314) 352-4955    Autotire 924    2185 Droste Road   
St. Charles    MO    63301    (636) 946-2300    Autotire 926    3620 Harvester
Road    St. Charles    MO    63303    (636) 447-2727    Autotire 931    6796
Highway N    St. Charles    MO    63304    (636) 272-3918    Autotire 927    205
McDonald Drive    O’Fallon    MO    63366    (636) 281-3989    Autotire 929   
7319 Mexico Road    St. Peters    MO    63376    (636) 397-4427    Autotire



--------------------------------------------------------------------------------

Valvoline Supply Agreement

Schedule B

 

Major

  

Minor

    

Item

  

Valv
Item

  

Invoice (Ea)

  

Invoice (Gal)

  

Promo
Amount

  

Annual BDF

7    25      ATF3    ***    ***    ***    ***    *** 7    25      DEX3ATF    ***
   ***    ***    ***    *** 7    25      DEX3ATFB    ***    ***    ***    ***   
*** 7    25      DEX6ATF    ***    ***    ***    ***    *** 7    25      MER5ATF
   ***    ***    ***    ***    *** 7    64      0W20MAXB    ***    ***    ***   
***    *** 7    64      0W20SYN    ***    ***    ***    ***    *** 7    64     
10W30    ***    ***    ***    ***    *** 7    64      10W30B    ***    ***   
***    ***    *** 7    64      10W30DURA    ***    ***    ***    ***    *** 7   
64      10W30DURAB    ***    ***    ***    ***    *** 7    64      10W30MAX   
***    ***    ***    ***    *** 7    64      10W30MAXB    ***    ***    ***   
***    *** 7    64      10W30SYN    ***    ***    ***    ***    *** 7    64     
10W40    ***    ***    ***    ***    *** 7    64      10W40B    ***    ***   
***    ***    *** 7    64      10W40DURA    ***    ***    ***    ***    *** 7   
64      10W40MAX    ***    ***    ***    ***    *** 7    64      15W40    ***   
***    ***    ***    *** 7    64      15W40B    ***    ***    ***    ***    ***
7    64      20W50    ***    ***    ***    ***    *** 7    64      20W50B    ***
   ***    ***    ***    *** 7    64      20W50DURA    ***    ***    ***    ***
   *** 7    64      20W50MAX    ***    ***    ***    ***    *** 7    64     
20W50SYN    ***    ***    ***    ***    *** 7    64      5W20    ***    ***   
***    ***    *** 7    64      5W20B    ***    ***    ***    ***    *** 7    64
     5W20DURA    ***    ***    ***    ***    *** 7    64      5W20DURAB    ***
   ***    ***    ***    *** 7    64      5W20MAX    ***    ***    ***    ***   
*** 7    64      5W20MAXB    ***    ***    ***    ***    *** 7    64     
5W20SYN    ***    ***    ***    ***    *** 7    64      5W30    ***    ***   
***    ***    *** 7    64      5W30B    ***    ***    ***    ***    *** 7    64
     5W30DURA    ***    ***    ***    ***    *** 7    64      5W30DURAB    ***
   ***    ***    ***    *** 7    64      5W30MAX    ***    ***    ***    ***   
*** 7    64      5W30MAXB    ***    ***    ***    ***    *** 7    64     
5W30SYN    ***    ***    ***    ***    *** 7    64      5W30SYNB    ***    ***
   ***    ***    *** 7    64      5W40SYN    ***    ***    ***    ***    *** 7
   64      DEXQT    ***    ***    ***    ***    *** 7    715      MAXATF    ***
   ***    ***    ***    *** 7    715      MAXATFB    ***    ***    ***    ***   
*** 7    715      TYPFATF    ***    ***    ***    ***    ***



--------------------------------------------------------------------------------

Schedule C

Product Price Adjustments

As referenced in the Agreement effective August 1, 2012 between ACM and
CUSTOMER, future price adjustments shall comply with the following:

Pricing Adjustments for Products listed on Section 3(i) of the Agreement

I. The average of the price *** effect at the time of execution of the
Agreement, as published in ***. The average of the price of *** in effect at the
time of execution of the Agreement, as published in ***, is ***. The average of
the price of *** at the time of execution of the Agreement. Oil prices may be
adjusted every *** (limited to *** per calendar year), (the “Adjusted Pricing”)
based upon changes in the ***, as published (***:

 

  (a) during the week of *** and,

 

  (b) during the week of *** and

 

  (b) during the week of ***.

Any increase or decrease in the *** shall result in Adjusted Pricing effective
on ***. Any increase or decrease in the *** shall result in Adjusted Pricing
effective ***. Any increase or decrease in the *** shall result in Adjusted
Pricing effective ***. However, at no time shall the *** adjustment increase
exceed the published and/or announced finished goods price adjustment as
generally published to the North American marketplace.

***.

Bulk Drum Equalization

Every *** months (but no more than *** times per year), the parties agree to
negotiate drum and bulk equalization prices in order to support ACM’s additional
costs related to drum deliveries. The initial adjustment shall occur for *** and
for premium products (to include MaxLife, SynPower and DuraBlend) no later than
***. Thereafter, the pricing would be reviewed on the schedule set forth above.

Pricing Adjustment for all Other Products

For all other Products (“Other Products”) sold and delivered under the
Agreement, CUSTOMER shall pay ACM’s applicable prices. Prices are subject to
change upon written notice to CUSTOMER, and such notice shall be delivered at
least *** days in advance, however, any future price adjustments shall generally
allow CUSTOMER to remain competitive with comparable products sold by its
competitors. Specifically, any price adjustments to the Other Products made
under the terms of this Agreement will be limited to the published adjustments
implemented by ACM across its then-existing customers.